 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 4380 
 
AN ACT 
To amend the Harmonized Tariff Schedule of the United States to modify temporarily certain rates of duty, and for other purposes. 
 
 
1.Short title and table of contents 
(a)Short titleThis Act may be cited as the United States Manufacturing Enhancement Act of 2010.  
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title and table of contents. 
Sec. 2. Reference. 
Title I—New duty suspensions and reductions 
Sec. 1004. Certain reusable grocery bags. 
Sec. 1009. Epilink 701. 
Sec. 1011. Certain synthetic staple fibers that are not carded, combed, or otherwise processed for spinning. 
Sec. 1012. Acrylic or modacrylic synthetic staple fibers, not carded, combed, or otherwise processed for spinning. 
Sec. 1013. Acrylic or modacrylic synthetic staple fibers, not carded, combed, or otherwise processed for spinning, containing at least 85 percent by weight of acrylonitrile units. 
Sec. 1014. Certain synthetic staple fibers that are not carded, combed, or otherwise processed for spinning, not dyed or pigmented. 
Sec. 1015. Certain synthetic staple fibers that are not carded, combed, or otherwise processed for spinning, raw white (undyed). 
Sec. 1016. Certain synthetic staple fibers that are not carded, combed, or otherwise processed for spinning, containing at least 85 percent by weight of acrylonitrile units. 
Sec. 1017. Certain synthetic staple fibers that are not carded, combed, or otherwise processed for spinning, not pigmented. 
Sec. 1020. Acrylic or modacrylic synthetic staple fibers, not carded, combed, or otherwise processed for spinning, containing 2 percent or more but not over 3 percent of water. 
Sec. 1021. Acrylic or modacrylic synthetic staple fibers, not carded, combed, or otherwise processed for spinning, not pigmented. 
Sec. 1022. Acrylic or modacrylic synthetic filament tow. 
Sec. 1023. Acrylic or modacrylic synthetic filament tow, containing 2 percent or more but not over 3 percent of water. 
Sec. 1024. Acrylic or modacrylic synthetic filament tow containing 85 percent or more by weight of acrylonitrile units. 
Sec. 1025. Acrylic or modacrylic synthetic staple fibers, not carded, combed, or otherwise processed for spinning, raw white (undyed). 
Sec. 1026. Certain synthetic staple fibers that are not carded, combed, or otherwise processed for spinning, containing 85 percent or more of acrylonitrile units. 
Sec. 1027. Certain synthetic staple fibers that are not carded, combed, or otherwise processed for spinning containing 2 percent or more but not over 3 percent of water. 
Sec. 1028. MDA50. 
Sec. 1029. Nourybond 276 Modifier. 
Sec. 1030. Polycaprolactone Diol #1. 
Sec. 1032. Certain acrylic synthetic staple fiber. 
Sec. 1033. Certain acrylic synthetic staple fiber, containing by weight 92 percent or more of polyacrylonitrile. 
Sec. 1034. Certain acrylic synthetic staple fiber dyed but not carded, combed for spinning. 
Sec. 1035. Certain acrylic staple fiber. 
Sec. 1037. ε-Caprolactone-2-ethyl-2-(hydroxymethyl)-1,3-propanediol polymer. 
Sec. 1038. ε-Caprolactone-neopentylglycol copolymer. 
Sec. 1041. Cetalox. 
Sec. 1049. Propanoic acid, 3-hydroxy-2-(hy­droxy­meth­yl)-2-methyl-, polymers with 5-iso­cy­anato-1-(iso­cy­anato­meth­yl)-1,3,3-tri­meth­yl­cy­clo­hex­ane and reduced methyl esters of reduced polymerized, oxidized tetrafluoroethylene, compounds with trimethylamine. 
Sec. 1052. Ortho-Nitro-Phenol. 
Sec. 1053. Certain acrylic synthetic staple fiber, containing 2 percent or more but not over 8 percent of water. 
Sec. 1054. Certain acrylic synthetic staple fiber, containing not more than 0.01 percent of zinc. 
Sec. 1062. 3-Chloro-2-methylphenyl methyl sulfide. 
Sec. 1065. 1,3-Dimethyl-1H-pyrazol-5-ol and 1,3-Dimethyl-5-pyrazolone. 
Sec. 1067. Neodymium oxide. 
Sec. 1068. DMDPA. 
Sec. 1070. Certain air pressure distillation columns. 
Sec. 1071. nPBAL. 
Sec. 1072. Primid XL–552. 
Sec. 1074. Certain imaging colorants. 
Sec. 1075. Certain imaging colorants of fast yellow, cyan, fast black, and magenta. 
Sec. 1076. Copper oxychloride and copper hydroxide. 
Sec. 1079. DCDNBTF Benzene, 2,4-dichloro-1,3-dinitro-5-(trifluoromethyl). 
Sec. 1080. Mixtures containing n-butyl-1,2-ben­zi­sothiazolin-3-one (Butyl ben­zi­so­thi­az­line) and application adjuvants. 
Sec. 1081. Mixtures containing n-butyl-1,2-benzisothiazolin-3-one, 1-hydroxypyridine-2-thione, zinc salt (Zinc pyrithione) and application adjuvants. 
Sec. 1089. Bis(4-t-butylcyclohexyl) peroxydicarbonate. 
Sec. 1091. Didecanoyl Peroxide. 
Sec. 1093. Glycerol ester of dimerized gum. 
Sec. 1097. Mixtures containing Fenoxaprop-p-ethyl, Pyrasulfotole, Bromoxynil octanoate, and Bromoxynil heptanoate. 
Sec. 1110. Dry adhesive copolyamide pellets. 
Sec. 1113. Corvus herbicide. 
Sec. 1114. Evergol. 
Sec. 1115. Liberty, Rely, and Ignite herbicides. 
Sec. 1126. Cyclopropylaminonicotinic acid. 
Sec. 1127. Grilbond IL 6–50%F. 
Sec. 1128. Primid QM–1260. 
Sec. 1136. 1-Chloro-2-chloromethyl-3-fluorobenzene. 
Sec. 1142. Dimerized gum. 
Sec. 1149. Pyrasulfotole. 
Sec. 1151. Helional. 
Sec. 1160. Over-the-range microwaves. 
Sec. 1162. Porous hollow fibers. 
Sec. 1163. Cellular plastic sheets for filters. 
Sec. 1164. Certain Woven Mesh for Use in Filters. 
Sec. 1165. Plastic fittings of perfluoroalkoxy. 
Sec. 1167. 2-Hydroxypropylmethyl cellulose. 
Sec. 1170. Mixtures containing 2,4,6-Tripropyl-1,3,5,2,4,6-trioxatriphosphinane 2,4,6-trioxide. 
Sec. 1174. N-phenyl-p-phenylenediamine. 
Sec. 1176. Dilauroyl peroxide. 
Sec. 1181. 4-Chloro-3,5-dinitro-α,α,α-trifluorotoluene. 
Sec. 1187. AE 0172747 Ether. 
Sec. 1191. Yarn of carded hair of Kashmir (cashmere) goats, of yarn count less than 19.35 metric, not put up for retail sale. 
Sec. 1192. Yarn of carded camel hair. 
Sec. 1200. Certain laundry work surfaces. 
Sec. 1203. Certain mixtures of perfluorocarbons. 
Sec. 1204. Certain perfluorocarbon morpholines. 
Sec. 1205. Certain perfluoroamines. 
Sec. 1206. Certain perfluoroalkanes. 
Sec. 1207. Perfluorobutanesulfonyl fluoride. 
Sec. 1209. Grilamid TR 90. 
Sec. 1210. Stainless steel single-piece exhaust gas manifolds. 
Sec. 1211. Effective date. 
Title II—Existing duty suspensions and reductions 
Sec. 2001. Extension of certain existing duty suspensions and reductions and other modifications. 
Sec. 2002. Effective date. 
Title III—Additional existing duty suspensions and reductions 
Sec. 3001. Extensions of certain existing duty suspensions and reductions and other modifications. 
Sec. 3002. Effective date. 
Title IV—Customs user fees; time for payment of corporate estimated taxes; PAYGO compliance 
Sec. 4001. Customs user fees. 
Sec. 4002. Time for payment of corporate estimated taxes. 
Sec. 4003. PAYGO compliance.   
2.ReferenceExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a chapter, subchapter, note, additional U.S. note, heading, subheading, or other provision, the reference shall be considered to be made to a chapter, subchapter, note, additional U.S. note, heading, subheading, or other provision of the Harmonized Tariff Schedule of the United States (19 U.S.C. 3007).  
INew duty suspensions and reductions 
1004.Certain reusable grocery bagsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.01Shopping bags with an outer surface of spun bonded polypropylene fabric or nonwoven polypropylene fabric (provided for in subheading 4202.92.30)FreeNo changeNo changeOn or before 12/31/2012    .  
1009.Epilink 701Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.02Aqueous emulsion of a modified aliphatic amine mixture of: decanedioic acid, compounds with 1,3- benzenedimethanamine-bisphenol A-bisphenol A diglycidyl ether-diethylenetriamine glycidyl phenyl ether reaction product- epichlorohydrin- formaldehyde- propylene oxide- triethylenetetramine polymer (provided for in subheading 3911.90.45)FreeNo changeNo changeOn or before 12/31/2012    .  
1011.Certain synthetic staple fibers that are not carded, combed, or otherwise processed for spinningSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.03Modacrylic staple fibers containing 35 percent or more but not over 85 percent by weight of acrylonitrile units and 2 percent or more but not over 3 percent of water, not pigmented (ecru), crimped, with an average decitex of 2.2 (plus or minus 10 percent) and fiber length of 51 mm (plus or minus 10 percent) (provided for in subheading 5503.30.00)FreeNo changeNo changeOn or before 12/31/2012    .  
1012.Acrylic or modacrylic synthetic staple fibers, not carded, combed, or otherwise processed for spinningSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.04Acrylic staple fibers (polyacrylonitrile staple) containing at least 85 percent by weight of acrylonitrile units and 2 percent or more but not over 3 percent of water, colored, crimped, with an average decitex of 3.0 (plus or minus 10 percent) and fiber length of 50 mm (plus or minus 10 percent) (provided for in subheading 5503.30.00)FreeNo changeNo changeOn or before 12/31/2012    .  
1013.Acrylic or modacrylic synthetic staple fibers, not carded, combed, or otherwise processed for spinning, containing at least 85 percent by weight of acrylonitrile unitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.05Modacrylic staple fibers containing 35 percent or more but not over 85 percent by weight of acrylonitrile units and 2 percent or more but not over 3 percent of water, not pigmented (ecru), crimped, with an average decitex of 1.9 (plus or minus 10 percent) and fiber length of 51 mm (plus or minus 10 percent) (provided for in subheading 5503.30.00)FreeNo changeNo changeOn or before 12/31/2012    .  
1014.Certain synthetic staple fibers that are not carded, combed, or otherwise processed for spinning, not dyed or pigmentedSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.06Acrylic staple fibers containing at least 85 percent by weight of acrylonitrile units and 2 percent or more but not more than 3 percent of water, not dyed or pigmented (ecru), crimped, with an average decitex of 1.9 (plus or minus 10 percent) and fiber length of 51 mm (plus or minus 10 percent) (provided for in subheading 5503.30.00) FreeNo changeNo changeOn or before 12/31/2012    .  
1015.Certain synthetic staple fibers that are not carded, combed, or otherwise processed for spinning, raw white (undyed)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.07Acrylic staple fibers containing at least 85 percent by weight of acrylonitrile units and 2 percent or more but not more than 3 percent of water, raw white (undyed), crimped, with an average decitex of 2.2 (plus or minus 10 percent) and fiber length of 38 mm (plus or minus 10 percent) (provided for in subheading 5503.30.00)FreeNo changeNo changeOn or before 12/31/2012    .  
1016.Certain synthetic staple fibers that are not carded, combed, or otherwise processed for spinning, containing at least 85 percent by weight of acrylonitrile unitsSubchapter II of chapter 99 is is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.08Acrylic staple fibers containing at least 85 percent by weight of acrylonitrile units and 2 percent or more but not over 3 percent of water, raw white (undyed), crimped, with an average decitex of 1.3 (plus or minus 10 percent) and fiber length of 38 mm (plus or minus 10 percent) (provided for in subheading 5503.30.00)FreeNo changeNo changeOn or before 12/31/2012    .  
1017.Certain synthetic staple fibers that are not carded, combed, or otherwise processed for spinning, not pigmentedSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.09Modacrylic staple fibers containing 35 percent or more but not over 85 percent by weight of acrylonitrile units and 2 percent or more but not over 3 percent of water, not pigmented (ecru), crimped, with an average decitex of 2.2 (plus or minus 10 percent) and fiber length of 38 mm (plus or minus 10 percent) (provided for in subheading 5503.30.00)FreeNo changeNo changeOn or before 12/31/2012    .  
1020.Acrylic or modacrylic synthetic staple fibers, not carded, combed, or otherwise processed for spinning, containing 2 percent or more but not over 3 percent of waterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.10Acrylic staple fibers (polyacrylonitrile staple) containing 85 percent or more by weight of acrylonitrile units and 2 percent or more but not over 3 percent of water, colored, crimped, with an average decitex of 2.2 (plus or minus 10 percent) and fiber length of 45 mm (plus or minus 10 percent) (provided for in subheading 5503.30.00)FreeNo changeNo changeOn or before 12/31/2012    .  
1021.Acrylic or modacrylic synthetic staple fibers, not carded, combed, or otherwise processed for spinning, not pigmentedSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.11Acrylic staple fibers (polyacrylonitrile staple) containing 85 percent or more by weight of acrylonitrile units and 2 percent or more but not over 3 percent of water, not pigmented (ecru), crimped, with an average decitex of 1.3 (plus or minus 10 percent) and fiber length of 40 mm (plus or minus 10 percent) (provided for in subheading 5503.30.00)FreeNo changeNo changeOn or before 12/31/2012    .  
1022.Acrylic or modacrylic synthetic filament towSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.12Acrylic filament tow containing 85 percent or more by weight of acrylonitrile units and 2 percent or more but not over 3 percent of water, raw white (undyed), crimped, with an average decitex of 4.1 (plus or minus 10 percent) and an aggregate filament measure in the tow bundle from 660,000 to 1,200,000 decitex, with a length greater than 2 meters (provided for in subheading 5501.30.00)FreeNo changeNo changeOn or before 12/31/2012    .  
1023.Acrylic or modacrylic synthetic filament tow, containing 2 percent or more but not over 3 percent of waterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.13Acrylic filament tow containing 85 percent or more by weight of acrylonitrile units and 2 percent or more but not over 3 percent of water, raw white (undyed), crimped, with an average decitex of 2.2 (plus or minus 10 percent) and an aggregate filament measure in the tow bundle between 660,000 and 1,200,000 decitex, with a length greater than two meters (provided for in subheading 5501.30.00)FreeNo changeNo changeOn or before 12/31/2012    .  
1024.Acrylic or modacrylic synthetic filament tow containing 85 percent or more by weight of acrylonitrile unitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.14Acrylic fiber tow containing 85 percent or more by weight of acrylonitrile units and 2 percent or more but not over 3 percent of water, raw white (undyed), crimped, with an average decitex of 3.3 (plus or minus 10 percent) and an aggregate filament measure in the tow bundle between 660,000 and 1,200,000 decitex, with a length greater than 2 meters (provided for in subheading 5501.30.00)FreeNo changeNo changeOn or before 12/31/2012    .  
1025.Acrylic or modacrylic synthetic staple fibers, not carded, combed, or otherwise processed for spinning, raw white (undyed)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.15Acrylic staple fibers containing 85 percent or more by weight of acrylonitrile units and 2 percent or more but not over 3 percent of water, raw white (undyed), crimped, with an average decitex of 1.1 (plus or minus 10 percent) and fiber length of 38 mm (plus or minus 10 percent) (provided for in subheading 5503.30.00)FreeNo changeNo changeOn or before 12/31/2012    .  
1026.Certain synthetic staple fibers that are not carded, combed, or otherwise processed for spinning, containing 85 percent or more of acrylonitrile unitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.16Acrylic staple fibers (polyacrylonitrile staple) containing 85 percent or more by weight of acrylonitrile units and 2 percent or more but not over 3 percent of water, non-pigmented (ecru), crimped, with an average decitex of 2.2 (plus or minus 10 percent), and fiber length of 50 mm (plus or minus 10 percent) (provided for in subheading 5503.30.00)FreeNo changeNo changeOn or before 12/31/2012    .  
1027.Certain synthetic staple fibers that are not carded, combed, or otherwise processed for spinning containing 2 percent or more but not over 3 percent of waterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.17Acrylic staple fibers (polyacrylonitrile staple) containing 85 percent or more by weight of acrylonitrile units and 2 percent or more but not over 3 percent of water, colored, crimped, with an average decitex of 2.2 (plus or minus 10 percent) and fiber length of 50 mm (plus or minus 10 percent) (provided for in subheading 5503.30.00)FreeNo changeNo changeOn or before 12/31/2012    .  
1028.MDA50Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.18Mixtures of formaldehyde polymers with aniline (CAS No. 25214–70–4) and with 4,4′-methylendianiline (CAS No. 101–77–9) (provided for in subheading 3909.30.00)FreeNo changeNo changeOn or before 12/31/2012    .  
1029.Nourybond 276 ModifierSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.19Mixtures of alkene polymers with maleic anhydride, 2-(1-piperazinyl) ethylimides, diisononyl phthalate (CAS No. 28553–12–0) and bis(1-methylethyl)-naphthalene (CAS No. 38640–62–9) (provided for in subheading 3908.90.70)FreeNo changeNo changeOn or before 12/31/2012    .  
1030.Polycaprolactone Diol #1Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.20Caprolactone- diethylene glycol copolymer (CAS No. 75035–33–5) (provided for in subheading 3907.99.01)FreeNo changeNo changeOn or before 12/31/2012    .  
1032.Certain acrylic synthetic staple fiberSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.21Acrylic filament tow (polyacrylonitrile tow) containing by weight 92 percent or more of polyacrylonitrile, not more than 0.01 percent of zinc and 2 percent or more but not over 8 percent of water, imported in the form of 8 sub-bundles crimped together, each containing 24,000 filaments (plus or minus 10 percent) with an average decitex of 4.0 to 5.6 (plus or minus 10 percent) and length greater than 2 meters (provided for in subheading 5501.30.00)1.2%No changeNo changeOn or before 12/31/2012    .  
1033.Certain acrylic synthetic staple fiber, containing by weight 92 percent or more of polyacrylonitrileSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.22Acrylic filament tow (polyacrylonitrile tow) containing by weight 92 percent or more of polyacrylonitrile, not more than 0.01 percent of zinc and 2 percent or more but not over 8 percent of water, imported in the form of bundles of crimped product each containing 214,000 filaments (plus or minus 10 percent) with an average decitex of 4.0 to 5.6 decitex (plus or minus 10 percent) and length greater than 2 meters (provided for in subheading 5501.30.00)FreeNo changeNo changeOn or before 12/31/2012    .  
1034.Certain acrylic synthetic staple fiber dyed but not carded, combed for spinningSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.23Acrylic staple fibers (polyacrylonitrile staple), dyed but not carded, combed or otherwise processed for spinning, containing by weight 92 percent or more of polyacrylonitrile, not more than 0.01 percent of zinc and 2 percent or more but not over 8 percent of water, the foregoing with a decitex of 4.0 to 6.7 (plus or minus 10 percent), with a fiber shrinkage of from 0 to 22 percent (plus or minus 10 percent), and with a cut fiber length of 100 mm to 135 mm and a target length of 120 mm (provided for in subheading 5503.30.00)FreeNo changeNo changeOn or before 12/31/2012    .  
1035.Certain acrylic staple fiberSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.24Acrylic staple fibers (polyacrylonitrile staple), not dyed and not carded, combed or otherwise processed for spinning, containing by weight 92 percent or more of polyacrylonitrile, not more than 0.01 percent of zinc and 2 percent or more but not over 8 percent of water, the foregoing with a decitex of 4.0 to 6.7 (plus or minus 10 percent), with a fiber shrinkage of 0 to 22 percent (plus or minus 10 percent) and with a cut fiber length of 89 mm to 140 mm and a target length of 115 mm (provided for in subheading 5503.30.00)FreeNo changeNo changeOn or before 12/31/2012    .  
1037.ε-Caprolactone-2-ethyl-2-(hydroxymethyl)-1,3-propanediol polymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.25ε-Caprolactone-2-ethyl-2-(hydroxymethyl)-1,3-propanediol polymer (CAS No. 37625–56–2) (provided for in subheading 3907.99.01)FreeNo changeNo changeOn or before 12/31/2012    .  
1038.ε-Caprolactone-neopentylglycol copolymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.26ε-Caprolactone-neopentylglycol copolymer (CAS No. 69089–45–8) (provided for in subheading 3907.99.01)FreeNo changeNo changeOn or before 12/31/2012    .  
1041.CetaloxSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.27Dodecahydro-3a,6,6,9a-tetramethylnaphtho(2,1-b)furan (CAS No. 3738–00–9) (provided for in subheading 2932.99.90)FreeNo changeNo changeOn or before 12/31/2012    .   
1049.Propanoic acid, 3-hydroxy-2-(hy­droxy­meth­yl)-2-methyl-, polymers with 5-iso­cy­anato-1-(iso­cy­anato­meth­yl)-1,3,3-tri­meth­yl­cy­clo­hex­ane and reduced methyl esters of reduced polymerized, oxidized tetrafluoroethylene, compounds with trimethylamineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.28Propanoic acid, 3-hydroxy-2-(hydroxymethyl)-2-, methyl polymers with 5-isocyanato-1-(isocyanatomethyl)-1,3,3-trimethylcyclohexane and reduced methyl esters of reduced polymerized, oxidized tetrafluoroethylene, compounds with trimethylamine (CAS No. 328389–91–9) (provided for in subheading 3904.69.50)FreeNo changeNo changeOn or before 12/31/2012    .  
1052.Ortho-Nitro-PhenolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.292-Nitrophenol (o-nitrophenol) (CAS No. 88–75–5) (provided for in subheading 2908.99.25)FreeNo changeNo changeOn or before 12/31/2012    .  
1053.Certain acrylic synthetic staple fiber, containing 2 percent or more but not over 8 percent of waterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.30Acrylic staple fiber (polyacrylonitrile staple), dyed, not carded, combed or otherwise processed for spinning, the foregoing containing by weight 92 percent or more of polyacrylonitrile, not more than 0.01 percent of zinc and 2 percent or more but not over 8 percent of water, with a decitex of 4.0 to 6.7 (plus or minus 10 percent), a fiber shrinkage of from 0 to 22 percent (plus or minus 10 percent) and a cut fiber length of 89 to 140 mm, with a target length of 115 mm (provided for in subheading 5503.30.00)FreeNo changeNo changeOn or before 12/31/2012    .  
1054.Certain acrylic synthetic staple fiber, containing not more than 0.01 percent of zincSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.31Acrylic staple fiber (polyacrylonitrile staple), not dyed, not carded, combed or otherwise processed for spinning, the foregoing containing by weight 92 percent or more of polyacrylonitrile, not more than 0.01 percent of zinc and 2 percent or more but not over 8 percent of water, with a decitex of 4.0 to 6.7 (plus or minus 10 percent), with a fiber shrinkage of from 0 to 22 percent (plus or minus 10 percent) and a cut fiber length of 100 mm to 135 mm, with a target length of 120 mm (provided for in subheading 5503.30.00)FreeNo changeNo changeOn or before 12/31/2012    .  
1062.3-Chloro-2-methylphenyl methyl sulfideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.323-Chloro-2-methylphenyl methyl sulfide (CAS No. 82961–52–2) (provided for in subheading 2930.90.29)FreeNo changeNo changeOn or before 12/31/2012    .  
1065.1,3-Dimethyl-1H-pyrazol-5-ol and 1,3-Dimethyl-5-pyrazoloneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.331,3-Dimethyl-1H-pyrazol-5-ol (CAS No. 5203–77–0) and 1,3-dimethyl-5-pyrazolone (CAS No. 2749–59–9) (provided for in subheading 2933.19.90)FreeNo changeNo changeOn or before 12/31/2012    .  
1067.Neodymium oxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.34Neodymium oxide (CAS No. 1313–97–9) (provided for in subheading 2846.90.80)FreeNo changeNo changeOn or before 12/31/2012    .  
1068.DMDPASubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.354′-Methoxy-2,2′,4-trimethyl diphenylamine (CAS No. 41374–20–3) (provided for in subheading 2922.29.61)FreeNo changeNo changeOn or before 12/31/2012    .  
1070.Certain air pressure distillation columnsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.36Pressure distillation columns, designed to liquefy air and its component gases, the foregoing containing brazed aluminum plate-fin heat exchangers (provided for in subheading 8419.60.10)FreeNo changeNo changeOn or before 12/31/2012    .  
1071.nPBALSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.374-Propylbenzaldehyde (CAS No. 28785–06–0) (provided for in subheading 2912.29.60)FreeNo changeNo changeOn or before 12/31/2012    .  
1072.Primid XL–552Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.38N,N,N′,N′-Tetrakis(2-hydroxyethyl)-hexanediamide (CAS No. 6334–25–4) (provided for in subheading 2924.19.80)FreeNo changeNo changeOn or before 12/31/2012    .  
1074.Certain imaging colorantsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new headings: 
 
 
 
 
9902.40.39Black 661 inkjet printing ink: Aryl substituted pyrazonyl [[[substituted phenyl azo]substituted naphthenyl] Azo phenyl]azo, sodium salt (PMN No. P99–105) (provided for in subheading 3215.11.00)0.3%No changeNo changeOn or before 12/31/2012 
9902.40.40Black 820 inkjet printing ink: Substituted naphthalene [[substituted pyridinyl azo] alkoxyphenyl azo]azo, potassium / sodium salt (PMN No. P04–390) (provided for in subheading 3215.11.00)0.3%No changeNo changeOn or before 12/31/2012 
9902.40.41Cyan 854 inkjet printing ink: Copper phthalocyanine substituted with sulphonic acids and alkyl Sulphonoamides, sodium/ammonium salts (PMN No. P02–893) (provided for in subheading 3215.19.00)0.3%No changeNo changeOn or before 12/31/2012 
9902.40.42Cyan 1 RO inkjet printing ink: Copper phthalocyanine substituted with sulphonic acids and sulphonoamides, sodium salts (CAS No. 90295–11–7) (provided for in subheading 3215.19.00)0.3%No changeNo changeOn or before 12/31/2012 
9902.40.43Cyan 226 inkjet printing ink: Copper phthalocyanine substituted with sulphonic acids and alkyl sulphonoamides, sodium salt (PMN No. P99–105) (provided for in subheading 3215.19.00)0.3%No changeNo changeOn or before 12/31/2012 
9902.40.44Black 263 inkjet printing ink: [[Substituted naphthalenylazol] alkoxyl phenyl azo] carboxyphenylene, lithium salt (PMN No. P–00–351) (provided for in subheading 3215.11.00)0.3%No changeNo changeOn or before 12/31/2012 
9902.40.45Cyan 9075 inkjet printing ink: Copper phthalocyanine substituted with sulphonic acids and sulphonoamides, sodium salts (CAS No. 90295–11–7) (provided for in subheading 3215.19.00)0.3%No changeNo changeOn or before 12/31/2012 
9902.40.46Yellow 1 Stage inkjet printing ink: Substituted napthtylene [[aminoalkyl triazinediyl]bis substituted phenylene azo]bis, sodium salt (CAS No. 50925–42–3) (provided for in subheading 3215.19.00) 0.3%No changeNo changeOn or before 12/31/2012 
9902.40.47Fast Black 286 inkjet printing ink: [(substituted naphthalenylazo) substituted naphthalenyl azo] carboxyphenylene, sodium salt (PMN No. P–90–394) (provided for in subheading 3215.11.00) 0.3%No changeNo changeOn or before 12/31/2012 
9902.40.48Magenta 3BOA inkjet printing ink: [[Chloro[[[substituted naphthylzao]substituted naphthalene] Amino] triazinyl ] amino ] benzoic acid, sodium/lithium salts (PMN No. P–83–386) (provided for in subheading 3215.19.00) 0.3%No changeNo changeOn or before 12/31/2012 
9902.40.49Yellow 746 inkjet printing ink: Aryl [Substituted phenylazo] pyridine, sodium/lithium salt (PMN No. P–02–234) (provided for in subheading 3215.19.0060) 0.3%No changeNo changeOn or before 12/31/2012 .  
1075.Certain imaging colorants of fast yellow, cyan, fast black, and magentaSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new headings: 
 
 
 
 
9902.40.50Fast Yellow 2 inkjet printing ink: Substituted phenylene [[morphylinyl triazinediyl]bis phenylene azo]bis, ammonium/sodium/hydrogen salt (PMN No. P–94–36) (provided for in subheading 3215.19.00)FreeNo changeNo changeOn or before 12/31/2012  
9902.40.51Cyan 1 inkjet printing ink: Copper phthalocyanine substituted with sulphonic acids and sulphonoamides (PMN No. P94–580) (provided for in subheading 3215.19.00)FreeNo changeNo changeOn or before 12/31/2012  
9902.40.52Cyan 485 inkjet printing ink: Copper phthalocyanine substituted with sulphonic acids and alkyl sulphonoamides, sodium salt (PMN No. P–99–105) (provided for in subheading 3215.19.00)FreeNo changeNo changeOn or before 12/31/2012  
9902.40.53Fast Black 287NA: [(substituted naphthalenylazo) substituted naphthalenyl azo] carboxyphenylene, sodium salt (PMN No. P–90–391) (provided for in subheading 3215.11.00)FreeNo change No changeOn or before 12/31/2012  
9902.40.54Magenta M700: Nickel [substituted naphthenyl azo] substituted triazole, sodium salt (PMN No. P–03–307) (provided for in subheading 3215.19.00)FreeNo changeNo changeOn or before 12/31/2012    .  
1076.Copper oxychloride and copper hydroxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.55Copper oxychloride (CAS No. 1332–40–7) and copper hydroxide (CAS No. 20427–59–2) (provided for in subheading 3808.92.30)FreeNo changeNo changeOn or before 12/31/2012    .  
1079.DCDNBTF Benzene, 2,4-dichloro-1,3-dinitro-5-(trifluoromethyl)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.56 Benzene, 2,4-dichloro-1,3-dinitro-5-(trifluoromethyl) (CAS No. 29091–09–6) (provided for in subheading 2904.90.47)FreeNo changeNo changeOn or before 12/31/2012    .  
1080.Mixtures containing n-butyl-1,2-ben­zi­sothiazolin-3-one (Butyl ben­zi­so­thi­az­line) and application adjuvantsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.57Mixtures containing n-butyl-1,2-benzisothiazolin-3-one (Butyl benzisothiazoline) (CAS No. 4299–07–4) and application adjuvants (provided for in subheading 3808.92.15 or 3808.99.08)FreeNo changeNo changeOn or before 12/31/2012    .  
1081.Mixtures containing n-butyl-1,2-benzisothiazolin-3-one, 1-hydroxypyridine-2-thione, zinc salt (Zinc pyrithione) and application adjuvantsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.58Mixtures containing n-butyl-1,2-benzisothiazolin-3-one (CAS No. 4299–07–4), 1-hydroxypyridine-2-thione, zinc salt (Zinc pyrithione) (CAS No. 13463–41–7) and application adjuvants (provided for in subheading 3808.99.08)FreeNo changeNo changeOn or before 12/31/2012    .  
1089.Bis(4-t-butylcyclohexyl) peroxydicarbonateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.59Bis(4-t-butylcyclohexyl) peroxydicarbonate (CAS No. 15520–11–3) (provided for in subheading 2920.90.50)FreeNo changeNo changeOn or before 12/31/2012    .  
1091.Didecanoyl PeroxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.60Didecanoyl peroxide (CAS No. 762–12–9) (provided for in subheading 2915.90.50)FreeNo changeNo changeOn or before 12/31/2012    .  
1093.Glycerol ester of dimerized gumSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.61Glycerol ester of dimerized gum (100 percent) rosin, catalyzed with sulfuric acid, softening point not less than 104 °C, acid number 3 to 8, (CAS No. 68475–37–6) (provided for in subheading 3806.30.00)FreeNo changeNo changeOn or before 12/31/2012    .  
1097.Mixtures containing Fenoxaprop-p-ethyl, Pyrasulfotole, Bromoxynil octanoate, and Bromoxynil heptanoateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.62Mixtures containing ethyl (R)-2-[4-(6-chloro-1,3-benzoxazol-2-yloxy)phenoxy]propionate (Fenoxaprop-p-ethyl) (CAS No. 71283–80–2), 5-hydroxy-1,3-dimethylpyrazol-4-yl 2-mesyl-4-(trifluoromethyl)phenyl ketone (Pyrasulfotole) (CAS No. 365400–11–9), 2,6-dibromo-4-cyanophenyl octanoate (Bromoxynil octanoate) (CAS No. 1689–99–2), and 2,6-dibromo-4-cyanophenyl heptanoate (Bromoxynil heptanoate) (CAS No. 56634–95–8) (provided for in subheading 3808.93.15)FreeNo changeNo changeOn or before 12/31/2012 .  
1110.Dry adhesive copolyamide pelletsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.63Piperazine co-polymerized copolyamide resin high-temperature melt adhesive pellets (CAS No. 118106–10–8, 1000189–84–3, or 1000189–29–6) (provided for in subheading 3908.10.00 or 3908.90.70) FreeNo changeNo changeOn or before 12/31/2012    .  
1113.Corvus herbicideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 



9902.40.64Mixtures containing thiencarbazone-methyl (methyl 4-[(4,5-dihydro-3-methoxy-4-methyl-5-oxo-1H-1,2,4-triazol-1-yl)carbonylsulfamoyl]-5-methylthiophene-3-carboxylate), isoxaflutole (5-cyclopropyl-1,2-oxazol-4-yl)(α,α,α-trifluoro-2-mesyl-p-tolyl)methanone and cyprosulfamide (N-({4-[(cyclopropylamino)carbonyl]phenyl}sulfonyl)-2-methoxybenzamide) (CAS Nos. 317815–83–1, 141112–29–0, and 221667–31–8) (provided for in subheading 3808.93.15)1.9%No changeNo changeOn or before 12/31/2012 .  
1114.EvergolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 



9902.40.65Mixtures containing 5-cyclopropyl-4-(2-methylsulfonyl-4-trifluoromethylbenxoyl)isoxazole (Isoxaflutole) (CAS No. 141112–29–0) and N-({4-[(cyclopropylamino)carbonyl]phenyl}sulfonyl)-2-methoxybenzamide (Cyprosulfamide) (CAS No. 221667–31–8) (provided for in subheading 3808.93.15) 3.5%No changeNo changeOn or before 12/31/2012 .  
1115.Liberty, Rely, and Ignite herbicidesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.66Mixtures of ammonium (2RS)-2-amino-4-(methylphosphinato)butyric acid (Glufosinate-ammonium) (CAS No. 77182–82–2) with application adjuvants (provided for in subheading 3808.93.50)FreeNo changeNo changeOn or before 12/31/2012    .  
1126.Cyclopropylaminonicotinic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.672-Cyclopropylaminonicotinic acid (CAS No. 639807–18–4) (provided for in subheading 2933.39.61)FreeNo changeNo changeOn or before 12/31/2012    .  
1127.Grilbond IL 6–50%FSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.68N,N′-(Methylenedi-p-phenylene)bis[hexahydro-2-oxo-1H-azepine-1-carboxamide (CAS No. 54112–23–1) (provided for in subheading 2924.19.80)FreeNo changeNo changeOn or before 12/31/2012    .  
1128.Primid QM–1260Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.69N,N,N′,N′-Tetrakis(2-hydroxypropyl)- hexanediamide (CAS No. 57843–53–5) (provided for in subheading 2924.19.80)FreeNo changeNo changeOn or before 12/31/2012    .  
1136.1-Chloro-2-chloromethyl-3-fluorobenzeneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.70 1-Chloro-2-chloromethyl-3-fluorobenzene (CAS No. 55117–15–2) (provided for in subheading 2903.69.80)FreeNo changeNo changeOn or before 12/31/2012    .  
1142.Dimerized gumSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.71Partially polymerized (dimerized) rosin, catalyzed with sulfuric acid, softening point not less than 92°C, acid number not less than 140 (CAS No. 65997–05–9) (provided for in subheading 3806.90.00)FreeNo changeNo changeOn or before 12/31/2012    .  
1149.PyrasulfotoleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.72(5-Hydroxy-1,3-dimethylpyrazol-4-yl)(α,α,α-trifluoro-2-mesyl-p-tolyl)methanone (Pyrasulfotole) (CAS No. 365400–11–9) (provided for in subheading 2933.19.23)FreeNo changeNo changeOn or before 12/31/2012    .  
1151.HelionalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.733-(1,3-Benzodioxol-5-yl)-2-methylpropanal (Helional) (CAS No. 1205–17–0) (provided for in subheading 2932.99.70)FreeNo changeNo changeOn or before 12/31/2012    .  
1160.Over-the-range microwavesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.74Microwave oven and range hood combinations with oven capacity exceeding 45.0 liters (provided for in subheading 8516.50.00)1.8%No changeNo changeOn or before 12/31/2012    .  
1162.Porous hollow fibersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.75Porous hollow filaments of perfluoroalkoxy (PFA) copolymer resin, the foregoing certified by the importer as having pore sizes of less than 0.05 microns and with a maximum fiber diameter of 1 mm (provided for in subheading 5404.19.80)FreeNo changeNo changeOn or before 12/31/2012    .  
1163.Cellular plastic sheets for filtersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.76Cellular plastic membrane sheets of polytetrafluoroethylene resin measuring 10 microns to 140 microns thick that, when tested, retain polystyrene latex beads of 0.15 microns diameter; and cellular plastic membrane sheets of polysulfone resin of various thicknesses and porosity, each certified by the importer for use in manufacturing filters of heading 8421 (provided for in subheading 3921.19.00)FreeNo changeNo changeOn or before 12/31/2012    .  
1164.Certain Woven Mesh for Use in FiltersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.77Woven mesh of perfluoroalkoxy copolymer resin with fibers measuring 100 to 120 microns in diameter, which is used as a textile support medium in filters of heading 8421 or 5911 (provided for in subheading 5407.71.00)FreeNo changeNo changeOn or before 12/31/2012    .  
1165.Plastic fittings of perfluoroalkoxySubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.78Plastic fittings composed of perfluoroalkoxy (PFA) resin with internal diameters ranging from 1.59 mm to 35.1 mm (provided for in subheading 3917.40.00)FreeNo changeNo changeOn or before 12/31/2012    .  
1167.2-Hydroxypropylmethyl celluloseSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.792-Hydroxypropylmethyl cellulose containing a hydroxypropyl content of 7–17 percent by weight and a methoxyl content of 28–30 percent by weight per ASTM D–2363 (CAS No. 9004–65–3) (provided for in subheading 3912.39.00)FreeNo changeNo changeOn or before 12/31/2012    .  
1170.Mixtures containing 2,4,6-Tripropyl-1,3,5,2,4,6-trioxatriphosphinane 2,4,6-trioxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.80Mixtures containing 2,4,6-Tripropyl-1,3,5,2,4,6-trioxatriphosphinane 2,4,6-trioxide (CAS No. 68957–94–8) and organic solvents (provided for in subheading 3824.90.92)FreeNo changeNo changeOn or before 12/31/2012    .  
1174.N-phenyl-p-phenylenediamineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.81N-phenyl-p-phenylenediamine (CAS No. 101–54–2) (provided for in subheading 2921.51.50)5.4%No changeNo changeOn or before 12/31/2012    .  
1176.Dilauroyl peroxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.82Dilauroyl peroxide (CAS No. 105–74–8) (provided for in subheading 2915.90.50)FreeNo changeNo changeOn or before 12/31/2012    .  
1181.4-Chloro-3,5-dinitro-α,α,α-trifluorotolueneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.834-Chloro-3,5-dinitro-α,α,α-trifluorotoluene (CAS No. 393–75–9) (provided for in subheading 2904.90.15)FreeNo changeNo changeOn or before 12/31/2012    .  
1187.AE 0172747 EtherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.84Benzoic acid, 2-chloro-4-(methylsulfonyl)-3-[(2,2,2-trifluoroethoxy)methyl]- (CAS No. 120100–77–8) (provided for in subheading 2930.90.29)3.3%No changeNo changeOn or before 12/31/2012    .  
1191.Yarn of carded hair of Kashmir (cashmere) goats, of yarn count less than 19.35 metric, not put up for retail saleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.85Yarn of carded hair of Kashmir (cashmere) goats, of yarn count less than 19.35 metric, not put up for retail sale (provided for in subheading 5108.10.80)FreeNo changeNo changeOn or before 12/31/2012    .  
1192.Yarn of carded camel hairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.86Yarn of carded camel hair (provided for in subheading 5108.10.80)FreeNo changeNo changeOn or before 12/31/2012    .  
1200.Certain laundry work surfacesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.87Laundry work surfaces, each comprising a molded polyvinyl chloride plastic base with backguard supply tray and having a chemical and scratch-resistant synthetic rubber work mat insert on the top surface, the foregoing designed for placement across the tops of household front-loading clothes washer and dryer pairs to make a single work surface (provided for in subheading 4016.99.05)FreeNo changeNo changeOn or before 12/31/2012    .  
1203.Certain mixtures of perfluorocarbons Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.88Mixtures of C5–C18 perfluorocarbon alkanes, perfluorocarbon amines, and/or perfluorocarbon ethers (CAS No. 86508–42–1) (provided for in subheading 3824.90.92)FreeNo changeNo changeOn or before 12/31/2012    .  
1204.Certain perfluorocarbon morpholinesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.89C1–C3 Perfluoroalkyl perfluoromorpholine (CAS No. 86508–42–1) (provided for in subheading 2934.99.90)FreeNo changeNo changeOn or before 12/31/2012    .  
1205.Certain perfluoroaminesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.90C9–C15 Perfluorocarbon amines (CAS No. 86508–42–1) (provided for in subheading 2921.19.60)FreeNo changeNo changeOn or before 12/31/2012    .  
1206.Certain perfluoroalkanesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.91C5–C8 Perfluorocarbonalkanes (CAS No. 86508–42– 1) (provided for in subheading 2903.39.20)FreeNo changeNo changeOn or before 12/31/2012    .  
1207.Perfluorobutanesulfonyl fluorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.92Perfluorobutanesulfonyl fluoride (CAS No. 375–72–4) (provided for in subheading 2904.10.50 or 2904.90.50)FreeNo changeNo changeOn or before 12/31/2012    .  
1209.Grilamid TR 90Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.93Dodecanedioic acid, polymer with 4,4′-methylenebis(2-methylcyclohexanamine) (CAS No. 163800–66–6) (provided for in subheading 3908.10.00) FreeNo changeNo changeOn or before 12/31/2012    .  
1210.Stainless steel single-piece exhaust gas manifolds Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.40.94Cast stainless steel single-piece exhaust gas manifolds, suitable for use solely or principally with spark-ignition internal combustion engines and certified by the importer as capable of withstanding exhaust gas temperatures of 900° C or higher (provided for in subheading 9902.01.50)0.6%No changeNo changeOn or before 12/31/2012    . 
1211.Effective dateThe amendments made by this title apply to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act.  
IIExisting duty suspensions and reductions 
2001.Extension of certain existing duty suspensions and reductions and other modifications 
(a)ExtensionsEach of the following headings is amended by striking the date in the effective period column and inserting 12/31/2012: 
(1)Heading 9902.10.48 (relating to a mixture of 1,3,5-Triazine-2,4,6-triamine,N,N′′′-[1,2-ethane-diyl-bis [ [ [4,6-bis-[butyl (1,2,2,6,6-pentamethyl-4-piperidinyl)amino]-1,3,5-triazine-2-yl] imino]-3,1-propanediyl] ] bis[N′,N′′- dibutyl-N′,N′′-bis(1,2,2,6,6-pentamethyl-4-piperidinyl)- and Butanedioic acid, dimethylester polymer with 4-hyroxy-2,2,6,6-tetramethyl-1-piperdine ethanol).  
(2)Heading 9902.24.76 (relating to 2-Nitroaniline).  
(3)Heading 9902.10.78 (relating to lutetium oxide).  
(4)Heading 9902.10.77 (relating to phosphoric acid, lanthanum salt, and cerium terbium-doped).  
(6)Heading 9902.02.21 (relating to yttrium oxides having a purity of at least 99.9 percent).  
(9)Heading 9902.23.28 (relating to parts for use in the manufacture of certain high-performance loudspeakers).  
(10)Heading 9902.24.08 (relating to the mixture of 5,5-Bis[(g,v-perfluoro(C4-20)alkylthio)methyl]-2-hydroxy-2-oxo-1,3,2-dioxaphosphorinane, ammonium salt and 2,2-bis[(g,v-perfluoro(C4-20)-alkylthio)methyl]-3-hydroxypropyl phosphate, diammonium salt and di-[2,2-bis[(g,v-perfluoro-(C4-20)alkylthio)methyl]]-3-hydroxypropyl phosphate, ammonium salt and 2,2-bis[(g,v-perfluoro(C4-20)alkylthio)methyl]-1,3-di-(dihydrogenphosphate)propane, tetraammonium salt).  
(11)Heading 9902.25.66 (relating to Glycine, N,N-Bis[2-hydroxy-3-(2-propenyloxy)propyl]-, monosodium salt, reaction products with ammonium hydroxide and pentafluoroiodoethane-tetrafluoroethylyene telomer).  
(12)Heading 9902.24.07 (relating to 3-Cyclohexene-1-carboxylic acid, 6-[(di-2-propenylamino)carbonyl]-, rel-(1R,6R)-, reaction products with pentafluoroiodoethane-tetrafluoroethylene telomer, ammonium salt).  
(13)Heading 9902.12.47 (relating to Bis(2,2,6,6-tetramethyl-4-piperidyl) sebacate).  
(14)Heading 9902.02.15 (relating to Tetraethylammonium perfluoroctanesulfonate).  
(15)Heading 9902.28.01 (relating to Thionyl chloride).  
(16)Heading 9902.24.64 (relating to 1,1,2,2,3,3,4,4,4-Nonafluorobutanesulfonic acid, potassium salt).  
(17)Heading 9902.24.62 (relating to Phosphoric acid, tris (2-ethylhexyl)ester).  
(18)Heading 9902.24.61 (relating to certain plasticizers).  
(19)Heading 9902.11.93 (relating to 1,4-benzenedicarboxylic acid, polymer with n,n′-bis(2-aminoethyl)-1,2-ethanediamine, cyclized, methosulfate).  
(21)Heading 9902.03.03 (relating to sulfur black 1).  
(22)Heading 9902.22.45 (relating to cyanuric chloride).  
(23)Heading 9902.22.87 (relating to magnesium peroxide, minimum 25 percent purity).  
(24)Heading 9902.11.06 (relating to DEMBB).  
(25)Heading 9902.29.06 (relating to diphenyl sulfide).  
(26)Heading 9902.29.16 (relating to 4,4-Dimethoxy-2-butanone).  
(27)Heading 9902.29.08 (relating to 3-Amino-5-mercapto-1,2,4-triazole).  
(28)Heading 9902.22.10 (relating to 2-Phenylphenol sodium salt).  
(29)Heading 9902.25.40 (relating to Styrene, ar-ethyl-, polymer with divinylbenzene and styrene beads with low ash).  
(30)Heading 9902.29.26 (relating to 1,3-Dimethyl-2-imidazolidinone).  
(31)Heading 9902.25.34 (relating to 3,4-Dichlorobenzotrifluoride).  
(32)Heading 9902.25.41 (relating to mixtures of fungicide).  
(33)Heading 9902.02.90 (relating to halofenozide).  
(34)Heading 9902.02.96 (relating to isoxaben).  
(35)Heading 9902.32.87 (relating to fenbuconazole).  
(36)Heading 9902.30.49 (relating to ethalfluralin).  
(37)Heading 9902.05.17 (relating to tebufenozide).  
(38)Heading 9902.25.38 (relating to quintec).  
(39)Heading 9902.29.61 (relating to quinoline).  
(40)Heading 9902.02.93 (relating to mixed isomers of 1,3-dichloropropene).  
(41)Heading 9902.25.39 (relating to 1,2-Benzisothiazol-3(2H)-one (9Cl)).  
(42)Heading 9902.32.92 (relating to ß-Bromo-ß-nitrostyrene).  
(43)Heading 9902.25.37 (relating to mixtures of insecticide).  
(44)Heading 9902.32.90 (relating to diiodomethyl-p-tolylsulfone).  
(45)Heading 9902.11.86 (relating to methyl hydroxyethyl cellulose).  
(46)Heading 9902.11.84 (relating to methyl hydroxyethyl cellulose products).  
(47)Heading 9902.02.92 (relating to 1,2-Benzenedicarboxaldehyde).  
(48)Heading 9902.29.25 (relating to 2-Phenylphenol).  
(49)Heading 9902.02.85 (relating to 3,4-Dichlorobenzonitrile).  
(50)Heading 9902.29.17 (relating to 2,6-Dichloroaniline).  
(51)Heading 9902.10.62 (relating to certain hydraulic control units).  
(52)Heading 9902.24.09 (relating to 1-(3H)-Isobenzofuranone, 3,3-bis(2-methyl-1-octyl-1H-indol-3-yl)-).  
(53)Heading 9902.32.14 (relating to 2-methyl-4,6-bis[(octylthio)methyl]phenol).  
(54)Heading 9902.24.43 (relating to 2-Methyl-1-[4-(methylthio)phenyl]-2-(4-morpholinyl)-1-propanone).  
(55)Heading 9902.24.77 (relating to 2,2-(2,5-Thiophenediyl)bis(5-(1,1-dimethylethyl) benzoxazole)).  
(56)Heading 9902.24.91 (relating to reactive black 5).  
(57)Heading 9902.02.44 (relating to Reactive red 266 (2,7-Naphthalenedisulfonic acid, 5-[[4-chloro-6-[[2-[[4-fluoro-6-[[5-hydroxy-6-[(4-methoxy-2-sulfophenyl)azo]-7-sulfo- 2-naphthalenyl]amino]-1,3,5-triazin-2-yl]amino]-1-methylethyl]amino]-1,3,5-triazin-2-yl]amino]-3-[[4-(ethenylsulfonyl)phenyl]azo]-4-hydroxy, sodium salt)).  
(58)Heading 9902.13.26 (relating to diuron).  
(60)Heading 9902.13.24 (relating to linuron).  
(61)Heading 9902.23.49 (relating to Dimethyl malonate).  
(64)Heading 9902.23.56 (relating to certain 6V lead-acid storage batteries).  
(66)Heading 9902.12.43 (relating to dimethyl carbonate).  
(67)Heading 9902.01.48 (relating to ethyl pyruvate).  
(68)Heading 9902.01.44 (relating to benzyl carbazate).  
(69)Heading 9902.12.45 (relating to famoxadone, Cymoxanil, and application adjuvants).  
(70)Heading 9902.12.42 (relating to DPX–KN128).  
(71)Heading 9902.29.91 (relating to Methyl-4-trifluoro methoxyphenyl-N-(chlorocarbonyl) carbamate).  
(72)Heading 9902.23.64 (relating to acetoacetyl-2,5-dimethoxy-4-chloroanilide).  
(73)Heading 9902.23.63 (relating to 3-amino-4-methylbenzamide).  
(74)Heading 9902.23.61 (relating to basic blue 7).  
(75)Heading 9902.23.60 (relating to basic violet 1).  
(76)Heading 9902.23.59 (relating to 5-chloro-3-hydroxy-2-methyl-2-naphthanilide).  
(77)Heading 9902.23.58 (relating to 5-chloro-3-hydroxy-2-methoxy-2-naphthanilide).  
(78)Headings 9902.22.17 and 9902.22.18 (relating to O-Chlorotoluene).  
(79)Heading 9902.22.19 (relating to bayderm bottom dlv-n).  
(80)Heading 9902.24.55 (relating to certain ethylene-vinyl acetate copolymers).  
(81)Heading 9902.04.09 (relating to 3,6,9-trioxaundecanedioic acid).  
(82)Heading 9902.22.98 (relating to 3-(trifluoromethyl) benzoate).  
(83)Heading 9902.01.14 (relating to 5-MPDC).  
(84)Heading 9902.23.01 (relating to 4-methylbenzonitrile).  
(85)Heading 9902.22.99 (relating to 4-(trifluoromethoxy) phenyl isocyanate).  
(86)Heading 9902.10.31 (relating to trichloroacetaldehyde).  
(87)Heading 9902.10.72 (relating to 4-chlorobenzaldehyde).  
(88)Heading 9902.10.65 (relating to 2-acetylbutyrolactone).  
(89)Heading 9902.01.83 (relating to ethoprop).  
(90)Heading 9902.11.49 (relating to product mixtures containing foramsulfuron and iodosulfuronmethyl-sodium).  
(91)Heading 9902.01.36 (relating to Methanol, sodium salt).  
(92)Heading 9902.24.60 (relating to 2-ethylhexyl 4-methoxycinnamate).  
(93)Heading 9902.11.78 (relating to ion-exchange resin powder, dried to less than 5 percent moisture).  
(94)Heading 9902.02.29 (relating to 10,10′-oxybisphenoxarsine).  
(95)Heading 9902.02.33 (relating to a certain ion exchange resin).  
(96)Heading 9902.11.79 (relating to a ion-exchange resin powder, dried to less than 10 percent moisture).  
(97)Heading 9902.02.32 (relating to a certain ion exchange resin).  
(98)Heading 9902.22.33 (relating to trichlorobenzene).  
(99)Heading 9902.12.06 (relating to (IPN) isophthalonitrile).  
(100)Heading 9902.12.05 (relating to 1-chloro-2-propanone).  
(101)Heading 9902.13.29 (relating to brodifacoum).  
(102)Heading 9902.23.04 (relating to mixtures or coprecipitates of yttrium oxide and europium oxide).  
(103)Heading 9902.23.06 (relating to mixtures or coprecipitates of yttrium phosphate and cerium phosphate).  
(104)Heading 9902.11.35 (relating to DPA).  
(105)Heading 9902.12.50 (relating to Pigment Brown 25).  
(110)Heading 9902.10.80 (relating to Permethrin).  
(111)Heading 9902.11.74 (relating to Cypermethrin).  
(112)Heading 9902.13.27 (relating to Bromacil and Diuron).  
(113)Heading 9902.13.45 (relating to Pyrithiobac-sodium).  
(114)Heading 9902.05.01 (relating to mixtures of methyl 2-[[[[[4-(dimethylamino)-6-(2,2,2-trifluoroethoxy)-1,3,5-triazin-2-yl]-amino]carbonyl]amino]sulfonyl]-3-methylbenzoate and application adjuvants).  
(115)Heading 9902.13.32 (relating to trifloxysulfuron-sodium technical).  
(116)Heading 9902.04.11 (relating to 1,3-Benzenedicarboxamide, N, N′-bis-(2,2,6,6-tetramethyl-4-piperidinyl)-).  
(117)Heading 9902.04.07 (relating to reaction products of phosphorous trichloride with 1,1′-biphenyl and 2,4-bis(1,1-dimethylethyl)phenol).  
(118)Heading 9902.04.05 (relating to preparations based on ethanediamide, N-(2-ethoxyphenyl)-N′-(4-isodecylphenyl)-).  
(119)Heading 9902.04.12 (relating to 3-Dodecyl-1-(2,2,6,6-tetramethyl-4- piperidinyl)-2,5-pyrrolidinedione).  
(120)Heading 9902.04.06 (relating to 1-Acetyl-4-(3-dodecyl-2, 5-dioxo-1-pyrrolidinyl)-2,2,6,6-tetramethylpiperidine).  
(121)Heading 9902.84.91 (relating to certain manufacturing equipment).  
(122)Heading 9902.23.47 (relating to self contained, carafe-less automatic drip coffeemaker with electronic clock).  
(123)Heading 9902.23.48 (relating to under the counter mounting electric can openers).  
(124)Heading 9902.23.46 (relating to self contained, carafe-less automatic drip coffeemaker).  
(125)Heading 9902.23.45 (relating to open top, electric indoor grills).  
(126)Heading 9902.23.44 (relating to electric juice extractors).  
(127)Heading 9902.23.43 (relating to electric juice extractors).  
(128)Heading 9902.23.42 (relating to sandwich toaster grills).  
(129)Heading 9902.23.41 (relating to ice shavers).  
(130)Heading 9902.23.40 (relating to combination single slot toaster and toaster ovens).  
(131)Heading 9902.23.39 (relating to electric knives).  
(132)Heading 9902.23.38 (relating to handheld electric can openers).  
(136)Heading 9902.02.08 (relating to cyprodinil).  
(137)Heading 9902.02.12 (relating to difenoconazole).  
(138)Heading 9902.12.53 (relating to mixtures of difenoconazole and mefenoxam).  
(139)Heading 9902.13.31 (relating to formulations of Thiamethoxam, Difenoconazole, Fludioxonil, and Mefenoxam).  
(140)Heading 9902.02.09 (relating to mixtures of cyhalothrin and application adjuvants).  
(141)Heading 9902.02.05 (relating to mucochloric acid).  
(142)Heading 9902.02.04 (relating to mixtures of mefenoxam, fludioxonil, and cymoxanil with application adjuvants).  
(143)Heading 9902.01.16 (relating to epdc).  
(144)Heading 9902.24.18 (relating to mixtures of 2-amino-2,3-dimethylbutanenitrile and toluene).  
(145)Heading 9902.24.19 (relating to 2,3-quinoline dicarboxylic acid).  
(147)Heading 9902.24.20 (relating to 3,5-Difluoroaniline).  
(148)Heading 9902.24.17 (relating to quinolinic acid).  
(150)Heading 9902.13.44 (relating to 2-methyl-4-methoxy-6-methylamino-1,3,5-triazine).  
(151)Heading 9902.13.42 (relating to 2-amino-4-methoxy-6-methyl-1,3,5-triazine).  
(152)Heading 9902.33.63 (relating to 3-(ethylsulfonyl)-2-pyridinesulfonamide).  
(153)Heading 9902.33.61 (relating to carbamic acid).  
(154)Heading 9902.25.05 (relating to Direct Yellow 119).  
(155)Heading 9902.02.37 (relating to 2-amino-6-nitrophenol-4-sulfonic acid).  
(156)Heading 9902.02.38 (relating to 2-amino-5-sulfobenzoic acid).  
(157)Heading 9902.01.66 (relating to 2,4-disulfobenzaldehyde).  
(158)Heading 9902.01.65 (relating to p-cresidinesulfonic acid (4-amino-5-methoxy-2-methylbenzenesulfonic acid)).  
(159)Heading 9902.23.66 (relating to synthetic indigo powder, (3h-indol-3-one, 2-(1,3-dihydro-3-oxo-2h-indol-2-ylidene)-1,2-dihydro-)).  
(160)Heading 9902.02.39 (relating to 2,5-bis[(1,3-dioxobutyl)amino]benzenesulfonic acid).  
(161)Heading 9902.25.04 (relating to Basic Yellow 40 chloride based).  
(162)Heading 9902.23.37 (relating to metal halide lamps designed for use in video projectors).  
(163)Heading 9902.05.11 (relating to 3,3′,4,4′-biphenyltetracarboxylic dianhydride).  
(164)Heading 9902.05.14 (relating to pyromellitic dianhydride).  
(165)Heading 9902.11.71 (relating to lewatit).  
(166)Heading 9902.32.82 (relating to 2,6-Dichlorotoluene).  
(167)Heading 9902.04.10 (relating to Crotonic acid).  
(168)Heading 9902.03.05 (relating to Fluorobenzene).  
(169)Heading 9902.24.67 (relating to unicycles).  
(170)Heading 9902.24.69 (relating to bicycle wheel rims).  
(171)Heading 9902.10.41 (relating to o-Anisidine).  
(172)Heading 9902.23.65 (relating to Phenyl salicylate (benzoic acid, 2-hydroxy-, phenyl ester)).  
(173)Heading 9902.22.80 (relating to Titanium mononitride).  
(174)Heading 9902.11.37 (relating to 1-Fluoro-2-nitrobenzene).  
(175)Heading 9902.10.43 (relating to 2,4-Xylidine).  
(176)Heading 9902.24.45 (relating to Vat Black 25).  
(177)Heading 9902.12.34 (relating to Chloroacetic acid, sodium salt).  
(178)Heading 9902.02.75 (relating to esters and sodium esters of parahydroxybenzoic acid).  
(179)Heading 9902.11.01 (relating to Glyoxylic acid).  
(180)Heading 9902.22.41 (relating to Isobutyl 4-hydroxybenzoate and its sodium salt).  
(181)Heading 9902.34.01 (relating to sodium petroleum sulfonic acids, sodium salts).  
(182)Heading 9902.29.70 (relating to Tetraacetylethylenediamine).  
(183)Heading 9902.85.42 (relating to certain cathode-ray tubes).  
(184)Heading 9902.23.21 (relating to a certain specialty monomer).  
(185)Heading 9902.01.62 (relating to THV).  
(186)Heading 9902.13.86 (relating to certain refracting and reflecting telescopes).  
(187)Heading 9902.03.34 (relating to Penta Amino Aceto Nitrate Cobalt III).  
(188)Heading 9902.11.44 (relating to mixtures of methyl 4-iodo-2-[3-(4-methoxy-6-methyl-1,3,5-triazin-2-yl)ureidosulfonyl] benzoate, sodium salt (Iodosulfuron methyl, sodium salt) and application adjuvants).  
(189)Heading 9902.11.48 (relating to mesosulfuronmethyl).  
(190)Heading 9902.24.34 (relating to tetramethrin).  
(191)Heading 9902.25.69 (relating to flumioxasin).  
(192)Heading 9902.10.83 (relating to Resmethrin).  
(194)Heading 9902.23.07 (relating to oysters (other than smoked), prepared or preserved).  
(195)Heading 9902.05.22 (relating to fenpropathrin).  
(196)Heading 9902.24.35 (relating to tralomethrin).  
(197)Heading 9902.24.29 (relating to Bispyribac-sodium).  
(198)Heading 9902.24.30 (relating to dinotefuran).  
(199)Heading 9902.24.31 (relating to etoxazole).  
(200)Heading 9902.24.27 (relating to Pyriproxyfen).  
(201)Heading 9902.05.24 (relating to Uniconazole).  
(202)Heading 9902.12.03 (relating to Previcur).  
(203)Heading 9902.13.97 (relating to Ziram).  
(204)Heading 9902.03.79 (relating to mixtures of thiophanate methyl and application adjuvants).  
(205)Heading 9902.03.77 (relating to thiophanate methyl).  
(206)Heading 9902.02.87 (relating to Methyl sulfanilylcarbamate, sodium salt (asulam sodium salt)).  
(207)Heading 9902.12.10 (relating to 2-Oxepanone polymer with 1,4-butanediol and 5-isocyanato-1-(isocyanatomethyl)-1,3,3-trimethylcyclohexane, 2-ethyl-1-hexanol-blocked).  
(208)Heading 9902.11.83 (relating to Polyisocyanate cross linking agent products containing triphenylmethane triisocyanate in solvents).  
(209)Heading 9902.11.87 (relating to Trimethylopropane tris(3-aziridinylpropanoate)).  
(210)Heading 9902.11.82 (relating to Hexane, 1,6-diisocyanato-, homopolymer, 3,5-dimethyl-1H-pyrazole-blocked in solvents).  
(211)Heading 9902.11.80 (relating to 1,2,3-Propanetriol, polymer with 2,4-diisocyanato-1-methylbenzene, 2-ethyl-2-(hydroxymethyl))-1,3-propanediol, methyloxirane and oxirane).  
(212)Heading 9902.10.22 (relating to acrylic or modacrylic staple fibers, carded, combed, or otherwise processed for spinning).  
(213)Heading 9902.23.27 (relating to filament tow of rayon).  
(214)Heading 9902.23.33 (relating to certain staple fibers of viscose rayon, not carded, combed, or otherwise processed for spinning).  
(215)Heading 9902.23.34 (relating to certain staple fibers of viscose rayon, carded, combed, or otherwise processed for spinning).  
(216)Heading 9902.10.93 (relating to certain transaxles designed for use in hybrid vehicles).  
(217)Heading 9902.10.94 (relating to certain static converters designed for use in hybrid vehicles).  
(218)Heading 9902.10.95 (relating to certain controllers for electric power assisted braking systems, designed for use in hybrid vehicles).  
(219)Heading 9902.10.64 (relating to 2,4-Dichloroaniline).  
(220)Heading 9902.10.38 (relating to Fenamidone).  
(221)Heading 9902.10.36 (relating to Pyrimethanil).  
(222)Heading 9902.02.99 (relating to cis-3-Hexen-1-ol).  
(223)Heading 9902.02.98 (relating to polytetramethylene ether glycol).  
(224)Heading 9902.24.14 relating to C12–18 alkenes).  
(225)Heading 9902.03.59 (relating to acid black 132).  
(226)Heading 9902.01.75 (relating to acid black 172).  
(227)Heading 9902.03.67 (relating to acid blue 113).  
(228)Heading 9902.03.65 (relating to acid orange 116).  
(229)Heading 9902.03.58 (relating to disperse blue 56).  
(230)Heading 9902.24.90 (relating to Reactive Blue 250).  
(231)Heading 9902.24.41 (relating to Lycopene 10 percent).  
(232)Heading 9902.22.07 (relating to 3,7-dichloro-8-quinolinecarboxylic acid).  
(233)Heading 9902.01.19 (relating to 3-(3,5-Dichlorophenyl)-5-ethenyl-5-methyl-2,4-oxazolidineidione).  
(234)Heading 9902.32.85 (relating to Bis(4-fluorophenyl)methanone).  
(235)Heading 9902.23.20 (relating to Morpholine,4-[4,5-dihydro-4-[3-[5-hydroxy-1-methyl-3- (4-morpholinylcarbonyl)-1H-pyrazol-3-yl]-2-propenylidene]-1-methyl-5-oxo-1H-pyrazol-3-yl]carbonyl]-, potassium salt; 1,4-benzenedisulfonic acid, 2-[4-[5-[1- (2,5-disulfophenyl)-1,5-dihydro-3-[(methylamino)carbonyl]-5-oxo-4H-pyrazol-4-ylidene]-3-(2-oxo-1-pyrrolidinyl)- 1,3-pentadienyl]-5-hydroxy-3-[(methylamino)carbonyl]-1H-pyrazol-1-yl]-, pentapotassium salt).  
(236)Heading 9902.25.30 (relating to certain cores used in remanufacture).  
(237)Heading 9902.25.31 (relating to certain cores used in remanufacture).  
(238)Heading 9902.25.32 (relating to certain cores used in remanufacture).  
(239)Heading 9902.12.19 (relating to D-Mannose).  
(240)Heading 9902.02.57 (relating to Propoxur).  
(241)Heading 9902.13.77 (relating to Desmedipham in bulk or mixtures).  
(242)Heading 9902.22.96 (relating to triphenyltin hydroxide).  
(243)Heading 9902.22.94 (relating to MCPB Acid and MCPB Sodium Salt).  
(244)Heading 9902.23.31 (relating to lamp-holder housings of aluminum, containing sockets).  
(245)Heading 9902.23.32 (relating to lamp-holder housings of brass, containing sockets).  
(246)Heading 9902.23.29 (relating to lamp-holder housings of plastic, containing sockets).  
(247)Heading 9902.23.30 (relating to lamp-holder housings of porcelain, containing sockets).  
(248)Heading 9902.01.43 (relating to Thymol).  
(249)Heading 9902.01.40 (relating to Menthyl anthranilate).  
(250)Heading 9902.01.35 (relating to 2-Phenylbenzimidazole-5-sulfonic acid).  
(251)Heading 9902.24.47 (relating to Methyl Salicylate).  
(252)Heading 9902.01.38 (relating to p-Methylacetophenone).  
(253)Heading 9902.01.39 (relating to 2,2-Dimethyl-3-(3-methylphenyl)proponal).  
(254)Heading 9902.38.31 (relating to mixtures of n-phenyl-n-((trichloromethyl)thio)-benzenesulfonamide, calcium carbonate, and mineral oil).  
(255)Heading 9902.80.05 (relating to cobalt boron).  
(256)Heading 9902.02.49 (relating to 4-(trifluoromethyl)-benzaldehyde).  
(257)Heading 9902.22.03 (relating to 3-oxido-5-oxo-4-propionylcyclohex-3-enecarboxylic acid calcium salt).  
(258)Heading 9902.22.91 (relating to mixtures of methyl (E)-methoxyimino-[α-(o-tolyloxy)-o- tolyl]acetate (Kresoxim methyl) and application adjuvants).  
(259)Heading 9902.10.75 (relating to Phosphorus Thiochloride).  
(260)Heading 9902.01.56 (relating to 2-Chlorobenzyl chloride).  
(261)Heading 9902.10.82 (relating to N-3[3-(1-methylethoxy)phenyl]-2-(trifluoromethyl)benzamide).  
(262)Heading 9902.24.42 (relating to mixtures of propoxycarbazone-sodium, Mesosulfuron-methyl, and application adjuvants).  
(264)Heading 9902.05.19 (relating to ethofumesate in bulk or mixtures).  
(265)Heading 9902.11.15 (relating to Tetraconazole).  
(266)Heading 9902.22.44 (relating to sodium hypophosphite).  
(267)Heading 9902.01.41 (relating to Allyl isothiocyanate).  
(268)Heading 9902.10.44 (relating to Crotonaldehyde (2-butenaldehyde)).  
(269)Heading 9902.23.50 (relating to lightweight digital camera lenses).  
(270)Heading 9902.23.51 (relating to digital zoom camera lenses).  
(271)Heading 9902.23.53 (realting to certain color video monitors).  
(272)Heading 9902.23.52 (relating to certain color video monitors).  
(273)Heading 9902.23.55 (relating to certain black and white monitors).  
(274)Heading 9902.23.54 (relating to certain color video monitors).  
(275)Heading 9902.03.01 (relating to yarn of combed cashmere or yarn of camel hair).  
(276)Heading 9902.12.20 (relating to camel hair, processed beyond the degreased or carbonized condition).  
(277)Heading 9902.12.21 (relating to waste of camel hair).  
(278)Heading 9902.12.22 (relating to camel hair, carded or combed).  
(279)Heading 9902.12.23 (relating to woven fabrics containing 85 percent or more by weight of vicuna hair).  
(280)Heading 9902.12.24 (relating to camel hair, not processed in any manner beyond the degreased or carbonized condition).  
(281)Heading 9902.12.25 (relating to noils of camel hair).  
(282)Heading 9902.23.36 (relating to multi-format DVD camcorders).  
(283)Heading 9902.23.35 (relating to multi-format DVD camcorders).  
(284)Heading 9902.72.02 (relating to Ferro Boron).  
(285)Heading 9902.10.63 (relating to shield asy-steering gear).  
(286)Heading 9902.23.16 (relating to Ethene, tetrafluoro, oxidized, polymerized, reduced, decarboxylated).  
(288)Heading 9902.22.05 (relating to methyoxyacetic acid). 
(289)Heading 9902.24.58 (relating to Zeta-cypermethrin). 
(290)Heading 9902.11.60 (relating to 1,2–Pentanediol). 
(291)The first heading 9902.85.06 (relating to certain 120 volt/60 Hz electrical transformers). 
(292)Heading 9902.02.95 (relating to 2-Propenoic acid, polymer with diethenylbenzene).   
(b)Other modificatons 
(1)4-ChlorobenzonitrileHeading 9902.25.24 is amended— 
(A)by striking p-Chlorobenzonitrile and inserting 4-Chlorobenzonitrile;  
(B)by striking 1.5% and inserting Free; and  
(C)by striking 12/31/2009 and inserting 12/31/2012.  
(2)CyclopentanoneHeading 9902.11.02 is amended— 
(A)by striking Free and inserting 1.7%; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(3)Micro-porous, ultrafine, spherical polyamide powders of polyamide 6; polyamide-12; and polyamide 6, 12Heading 9902.39.08 is amended— 
(A)by amending the article description to read as follows: Micro-porous, ultrafine, spherical polyamide powders of polyamide 6 (CAS No. 356040–79–4); polyamide-12 (CAS No. 338462–62–7); and polyamide 6, 12 (CAS No. 356040–89–6) (provided for in subheadings 3908.10.00 and 3908.90.70); and  
(B)by striking 12/31/2009 and by inserting 12/31/2012.  
(4)9,10-Anthracenedione, 2-(1,1-dimethylpropyl)- and 9,10-Anthracenedione, 2-(1,2-dimethylpropyl)-Heading 9902.24.05 is amended— 
(A)by striking 9,10-Anthracenedione, 2-pentyl- (CAS No. 13936–21–5) and inserting 9,10-Anthracenedione, 2-(1,1-dimethylpropyl)- (CAS No. 32588–54–8) and 9,10-anthracenedione, 2-(1,2-dimethylpropyl)- (CAS No. 68892–28–4); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(5)MesotrioneSubchapter II of chapter 99 is amended— 
(A)by striking heading 9902.25.80; and  
(B)in heading 9902.11.03, by striking the date in the effective period column and inserting 12/31/2012.  
(6)ADTPHeading 9902.25.33 is amended— 
(A)by striking Free and inserting 3%; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(7)Cyhalofop-butylHeading 9902.02.86 is amended— 
(A)by inserting (Cyhalofop-butyl) after (2R);  
(B)by striking 1.5% and inserting 2%; and  
(C)by striking 12/31/2009 and inserting 12/31/2012.  
(8)2-CyanopyridineHeading 9902.22.35 is amended— 
(A)by striking Free and inserting 3.2%; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(9)BenfluralinHeading 9902.29.59 is amended— 
(A)by inserting (Benfluralin) after toluidine; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(10)DMDSHeading 9902.33.92 is amended— 
(A)by striking Free and inserting 1%; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(11)MCPA esterHeading 9902.10.54 is amended— 
(A)by amending the article description to read as follows: 2-Ethylhexyl (4-chloro-2-methylphenoxy)acetate (MCPA-2-ethylhexyl) (CAS No. 29450–45–1) (provided for in subheading 2918.99.20); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(12)MCPA acidHeading 9902.13.60 is amended— 
(A)in the article description, by inserting (MCPA) before (CAS;  
(B)by striking Free and inserting 2.8%; and  
(C)by striking 12/31/2009 and inserting 12/31/2012.  
(13)PropiconazoleHeading 9902.29.80 is amended— 
(A)in the article description, by inserting (Propiconazole) before (CAS; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(14)MyclobutanilHeading 9902.02.91 is amended— 
(A)by striking 3% and inserting 2.3%; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(15)MethoxyfenozideHeading 9902.32.93 is amended— 
(A)by inserting (Methoxyfenozide) after hydrazide;  
(B)by striking 1.0% and inserting 4.3%; and  
(C)by striking 12/31/2009 and inserting 12/31/2012.  
(16)TrifluralinHeading 9902.05.33 is amended— 
(A)in the article description, by inserting (Trifluralin) before (CAS;  
(B)by striking 2.6% and inserting 2.4%; and  
(C)by striking 12/31/2009 and inserting 12/31/2012.  
(18)DEPCTHeading 9902.29.58 is amended— 
(A)by striking phosphorochlorodothioate and inserting phosphorochloridothioate; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(19)Bicycle speedometersHeading 9902.24.65 is amended— 
(A)by striking Free and inserting 0.9%; and  
(B)by striking 12/31/2009 and by inserting 12/31/2012.  
(20)11-aminoundecanoic acidHeading 9902.32.49 is amended— 
(A)by striking 2.3% and inserting 2.6%; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(21)Biaxially oriented polypropylene dielectric filmHeading 9902.25.75 is amended— 
(A)by striking 3.7% and inserting Free; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(22)Palm fatty acid distillateHeading 9902.11.32 is amended— 
(A)by striking 1% and inserting 1.2%; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(23)5-chloro-1-indanoneHeading 9902.12.44 is amended— 
(A)by striking Free and inserting 1.1%; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(24)1-Propene, 1,1,2,3,3,3-hexafluoro-, oxidized, polymerized, reduced hydrolyzedHeading 9902.23.10 is amended— 
(A)by striking (provided for in subheading 3907.20.00) and inserting (provided for in subheading 3904.69.50); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(25)Ethene tetrafluoro-oxidized, polymerized reduced, methyl esters, reduced, ethoxylatedHeading 9902.23.17 is amended— 
(A)by striking (provided for in subheading 3907.20.00) and inserting (provided for in subheading 3904.69.50); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(26)1, 1, 2-2-Tetrafluoroethene, oxidized, polymerizedHeading 9902.23.14 is amended— 
(A)by striking (provided for in subheading 3907.20.00) and inserting (provided for in subheading 3904.69.50); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(27)Methoxycarbonyl-terminated perfluorinated polyoxymethylene-polyoxyethyleneHeading 9902.23.15 is amended— 
(A)by striking (provided for in subheading 3907.20.00) and inserting (provided for in subheading 3904.69.50); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(28)Ethene, tetrafluoro, oxidized, polymerized reduced, methyl esters, reducedHeading 9902.23.19 is amended— 
(A)by striking (provided for in subheading 3907.20.00) and inserting (provided for in subheading 3904.69.50); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(29)Oxiranemethanol, polymers with reduced methyl esters of reduced polymerized oxidized tetrafluoroethyleneHeading 9902.23.18 is amended— 
(A)by striking (provided for in subheading 3907.20.00) and inserting (provided for in subheading 3904.69.50); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(30)1-Propene, 1,1,2,3,3,3-hexafluoro-, oxidized, polymerizedHeading 9902.23.11 is amended— 
(A)by striking 3907.20.00 and inserting 3904.69.50; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(31)Vinylidene chloride-methyl methacrylate-acrylonitrile copolymerHeading 9902.23.09 is amended— 
(A)by striking (provided for in subheading 3904.50.00) and inserting (provided for in subheading 3904.90.50); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(32)1-Propene, 1,1,2,3,3,3,-hexafluoro-, telomer with chlorotrifluoroethene, oxidized, reduced, ethyl ester, hydrolyzedHeading 9902.23.12 is amended— 
(A)by striking (provided for in subheading 3907.20.00) and inserting (provided for in subheading 3904.69.50); and  
(B)by striking 12/31/2006 and inserting 12/31/2012.  
(33)ProdiamineHeading 9902.03.19 is amended— 
(A)by amending the article description to read as follows: 2,4-Dinitro-N3,N3-dipropyl-4-(trifluoromethyl)-1,3-benzenediamine (Prodiamine) (CAS No. 29091–21–2) (provided for in subheading 2921.59.80); and  
(B)by striking 12/31/2006 and inserting 12/31/2012.  
(34)BentazonHeading 9902.05.10 is amended— 
(A)by amending the article description to read as follows: 3-Isopropyl-1H-2,1,3-benzothiadiazin-4(3H)-one-2,2-dioxide, sodium salt (Bentazon, sodium salt) (CAS No. 50723–80–3) (provided for in subheading 2934.99.15); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(35)IprodioneHeading 9902.01.51 is amended— 
(A)by striking 2% and inserting 2.4%; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(36)ß-CyfluthrinHeading 9902.02.54 is amended— 
(A)by striking 4.3% and inserting 4.8%; and  
(B)by striking 12/31/2006 and inserting 12/31/2012.  
(37)CyfluthrinHeading 9902.10.67 is amended— 
(A)by striking 3.5% and inserting Free; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(38)ClothianidinHeading 9902.10.84 is amended— 
(A)by striking 5.4% and inserting Free; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(39)TrifloxystrobinHeading 9902.10.76 is amended— 
(A)by striking 2.4% and inserting 5.4%; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(40)FOE HydroxyHeading 9902.03.38 is amended— 
(A)by striking 5.2% and inserting 0.6%; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(41)HeliumHeading 9902.01.47 is amended— 
(A)by inserting (CAS No. 7440–59–7) before (provided for in subheading 2804.29.00); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(42)A certain chemicalHeading 9902.22.11 is amended— 
(A)by striking Adsorbent resin comprised of a macroporous polymer of diethenylbenzene and inserting Macroporous poly(divinylbenzene); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(43)ACMHeading 9902.10.79 is amended— 
(A)by striking 0.7% and inserting 1.7%; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(44)OxadiazonHeading 9902.10.73 is amended— 
(A)by amending the article description to read as follows: 2-tert-Butyl-4-(2,4-dichloro-5-isopropoxyphenyl)-Δ²-1,3,4-oxadiazolin-5-one (Oxadiazon) (CAS No. 19666–30–9) (provided for in subheading 2934.99.11);  
(B)by striking Free and inserting 0.9%; and  
(C)by striking 12/31/2009 and inserting 12/31/2012.  
(45)N-cyclohexylthiophthalimideSubchapter II of chapter 99 is amended— 
(A)by striking heading 9902.03.30 (relating to N-Cyclohexylthiophthalimide); and  
(B)in heading 9902.22.26 (relating to N-Cyclohexylthiophthalimide), by striking 12/31/2009 and inserting 12/31/2012.  
(46)4,4-DithiodimorpholineHeading 9902.22.27 is amended— 
(A)by striking 2930.90.91 and inserting 2934.99.90; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(48)Certain men's footwear covering the ankle with coated or laminated textile fabricsHeading 9902.25.60 is amended— 
(A)by striking 12.8% and inserting 16.5%; and  
(B)in the effective period column, by striking the date contained therein and inserting 12/31/2012.  
(49)Carfentrazone-ethylHeading 9902.01.54 is amended— 
(A)by amending the article description to read as follows: α-2-Dichloro-5-[4-(difluoromethyl)-4,5-dihydro-3-methyl-5-oxo-1H-1,2,4-triazol-1-yl]-4-fluorobenzenepropanoic acid, ethyl ester (Carfentrazone-ethyl) (CAS No. 128639–02–1) and formulations thereof (provided for in subheadings 2933.99.22 and 3808.93.15); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(50)4,4′-OxydianilineHeading 9902.05.12 is amended— 
(A)by striking 1.5% and inserting 1.0%; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(51)Reactive Blue 235Heading 9902.02.47 is amended— 
(A)by inserting (Reactive Blue 235) after trisodium; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(52)Reactive Red 238Heading 9902.02.48 is amended— 
(A)by inserting (Reactive Red 238) after tetrasodium salt; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(53)ImazalilHeading 9902.38.09 is amended— 
(A)in the article description— 
(i)by inserting (Imazalil) after enilconazole; and  
(ii)by striking or 73790–28–0; and  
(B)by striking 12/31/2006 and inserting 12/31/2012.  
(54)Mixtures of sodium saltsHeading 9902.29.83 is amended— 
(A)in the article description, by inserting (CAS No. 144538–83–0) after acid; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(55)IsoxaflutoleHeading 9902.11.46 is amended— 
(A)by striking 4.8% and inserting Free; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(56)Isoxadifen-EthylHeading 9902.11.45 is amended— 
(A)in the article description, by striking (Isoxadifenethyl) and inserting (Isoxadifen-Ethyl); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(57)SpiromesifenHeading 9902.10.71 is amended— 
(A)in the article description— 
(i)by inserting (Spiromesifen) after ester; and  
(ii)by inserting No. after CAS; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(59)Certain men’s footwear not covering the ankle with coated or laminated textile fabricsHeading 9902.25.61 is amended— 
(A)by striking 15.2% and inserting 17.5%; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(60)2-methyl-5-nitrobenzenesulfonic acidSubchapter II of chapter 99 is amended— 
(A)by striking heading 9902.02.36; and  
(B)in heading 9902.29.23, by striking 12/31/2009 and inserting 12/31/2012.  
(61)MethidathionHeading 9902.02.02 is amended— 
(A)by inserting (Methidathion) before (CAS; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(62)Trinexapac-ethylHeading 9902.29.93 is amended— 
(A)by striking all before (CAS and inserting Ethyl (RS)-4-cyclopropyl(hydroxy)methylene-3,5-dioxocyclohexanecarboxylate (Trinexapac-ethyl); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(63)RimsulfuronHeading 9902.33.60 is amended— 
(A)by inserting (Rimsulfuron) before and application adjuvants; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(64)Certain ion-exchange resinsHeading 9902.39.30 is amended— 
(A)by amending the article description to read as follows: Ion-exchange resin, copolymerized from acrylonitrile with divinylbenzene, ethylvinylbenzene and 1,7-octadiene, hydrolyzed (CAS No. 130353–60–5) (provided for in subheading 3914.00.60); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(65)Brakes designed for bicyclesHeading 9902.24.71 is amended— 
(A)by striking Free and inserting 6.3%; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(67)Reactive Yellow 7459Heading 9902.02.46 is amended— 
(A)by inserting (Reactive Yellow 7459) before (CAS No. 143683–24–3); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(68)Certain catalytic converter mats of ceramic fibersHeading 9902.25.72 is amended— 
(A)by amending the article description to read as follows: Catalytic converter mounting mats of ceramic fibers, 4.7625 mm or more in thickness, such fibers containing over 65 percent by weight of aluminum oxide, in bulk, sheets or rolls (provided for in subheading 6806.10.00), the foregoing designed for use in motor vehicles of heading 8703;  
(B)by striking “1.5%” and inserting “Free”; and  
(C)in the effective period column, by striking the date contained therein and inserting “12/31/2012”.  
(69)Flumiclorac-pentylHeading 9902.24.36 is amended— 
(A)in the article description— 
(i)by striking CAS No. 87547-04-4 and inserting CAS No. 87546–18–7; and  
(ii)by striking subheading 2926.90.25 and inserting subheading 2925.19.42; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(70)AcephateHeading 9902.25.68 is amended— 
(A)by striking 1.8% and inserting 2.9%; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(71)PhenmediphamSubchapter II of chapter 99 is amended— 
(A)in heading 9902.13.76, by striking the date in the effective period column and inserting 12/31/2012; and  
(B)by striking heading 9902.31.13.  
(72)OryzalinHeading 9902.05.16 is amended— 
(A)by amending the article description to read as follows: 4-(Dipropylamino)-3,5-dinitrobenzenesulfonamide (Oryzalin) (CAS No. 19044–88–3) (provided for in subheading 2935.00.95); and  
(B)by striking 12/31/2006 and inserting 12/31/2012.  
(73)Poly(toluene diisocyanate)Heading 9902.12.04 is amended— 
(A)by striking dissolved in organic solvents; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(74)Aluminum tris (O-ethylphosphonate) (Fosetyl-Al)Heading 9902.01.73 is amended— 
(A)by inserting (Fosetyl-Al) before (CAS;  
(B)by striking Free and inserting 0.4%; and  
(C)by striking 12/31/2009 and inserting 12/31/2012.  
(75)Cyclopropane-1,1-dicarboxylic acid, dimethyl esterHeading 9902.10.69 is amended— 
(A)by striking 1.8% and inserting Free; and  
(B)by striking the date in the effective period column and inserting 12/31/2012.  
(76)ClethodimHeading 9902.24.74 is amended— 
(A)by striking 3808.93.20 and inserting 3808.93.50; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(77)Acid black 107Heading 9902.03.61 is amended— 
(A)by striking 3204.12.45 and inserting 3204.12.50; and  
(B)by striking 12/31/2006 and inserting 12/31/2012.  
(78)Disperse red 356Heading 9902.24.97 is amended— 
(A)by amending the article description to read as follows: Disperse red 356 (3-phenyl-7-(4-propoxyphenyl)benzo[1,2-b:4,5-b]difuran-2,6-dione) (CAS No. 79694–17–0) (provided for in subheading 3204.11.35); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(79)Imidacloprid PesticidesHeading 9902.02.52 is amended— 
(A)by inserting (imidacloprid) before (CAS;  
(B)by striking 5.7% and inserting 4.2%; and  
(C)by striking 12/31/2009 and inserting 12/31/2012.  
(80)Imidacloprid technicalHeading 9902.10.32 is amended— 
(A)by striking pyrdinyl and inserting “pyridinyl”;  
(B)by striking Free and inserting 4.2%; and  
(C)by striking 12/31/2009 and inserting 12/31/2012.  
(81)Option and Revolver herbicidesHeading 9902.10.37 is amended— 
(A)by striking 2.6% and inserting Free; and  
(B)by striking the date in the effective period column and inserting 12/31/2012.  
(82)Certain light absorbing photo dyesHeading 9902.29.34 is amended— 
(A)by amending the article description to read as follows: 4-[4-[3-[4-(Dimethylamino)phenyl]-2-propenylidene]-4,5-dihydro-3-methyl-5-oxo-1H-pyrazol-1-yl] benzenesulfonic acid, compound with N,N-diethylethanamine (1:1) (Acid Violet 520T Pina) (CAS No. 109940–17–2) (provided for under subheading 3204.12.45); 4-[3-[3-carboxy-5-hydroxy-1-(4-sulfophenyl)-1H-pyrazole-4-yl]-2-propenylidene]-4,5-dihydro-5-oxo-1-(4- sulfophenyl)-1H-pyrazole-3-carboxylic acid, sodium salt, compound with N,N-diethylethanamine (CAS No. 90066–12–9) (provided for in subheading 2933.19.37); 4-[4,5-dihydro-4-[[5-hydroxy-3-methyl-1- (4-sulfophenyl)- 1H- pyrazol-4-yl]methylene]-3-methyl-5-oxo-1H-pyrazol-1-yl]benzenesulfonic acid, dipotassium salt (CAS No. 94266–02–1) (provided for in subheading 2933.19.37); 4-[4-[[4-(dimethylamino)-phenyl]methylene]- 4,5-dihydro-3-methyl-5-oxo-1H-pyrazol-l-yl]benzenesulfonic acid, potassium salt (CAS No. 27268–31–1) (provided for in subheading 2933.19.37); 4,5-dihydro-5-oxo-4-[(phenylamino)methylene]-1-(4-sulfophenyl)-1H-pyrazole-3-carboxylic acid, disodium salt (provided for in subheading 2933.19.37); and 4-[5-[3-carboxy-5-hydroxy-1-(4-sulfophenyl)-1H-pyrazol-4-yl]-2,4-pentadienylidene]-4,5-dihydro-5-oxo-1-(4-sulfophenyl)-1H-pyrazole-3-carboxylic acid, tetrapotassium salt (CAS No. 134863–74–4) (provided for in subheading 2933.19.37); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(83)AspirinHeading 9902.12.11 is amended— 
(A)by striking aspirin and inserting Aspirin; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(84)4-(2,4-Dichlorophenoxy) butyric acid and 4-(2,4-dichlorophenoxy) butyric acid, dimethylamine saltHeading 9902.23.26 is amended— 
(A)by amending the article description to read as follows: 4-(2,4-Dichlorophenoxy) butyric acid (2,4-DB) (CAS No. 94–82–6) (provided for in subheading 2918.99.20); and 4-(2,4-dichlorophenoxy) butyric acid, dimethylamine salt (2,4-DB-dimethylammonium) (CAS No. 2758–42–1) (provided for in subheading 2921.11.00); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(85)Bromoxynil octanoateHeading 9902.22.97 is amended— 
(A)in the article description— 
(i)by inserting (Bromoxynil octanoate) before (CAS; and  
(ii)by striking 1689–84–5 and inserting 1689–99–2;  
(B)by striking Free and inserting 2.6%; and  
(C)by striking 12/31/2009 and inserting 12/31/2012.  
(86)Dichlorprop-p, dichloroprop-2-ethylhexyl, and dichlorprop-P-dimethylammoniumHeading 9902.23.25 is amended— 
(A)by amending the article description to read as follows: (+)-(R)-2-(2,4-Dichlorophenoxy) propanoic acid (Dichlorprop-p) (CAS No. 15165–67–0) (provided for in subheading 2918.99.20); (+)-(R)-2-(2,4-dichlorophenoxy) propanoic acid, 2-ethylhexyl ester (Dichloroprop-2-ethylhexyl) (CAS No. 79270–78–3) (provided for in subheading 2918.99.20); and (+)-(R)-2-(2,4-dichlorophenoxy) propanoic acid, dimethylamine salt (Dichlorprop-P-dimethylammonium) (CAS No. 104786–87–0) (provided for in subheading 2921.11.00); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(87)MCPA dimethylammoniumHeading 9902.25.42 is amended— 
(A)by inserting (MCPA dimethylammonium) before (CAS; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(88)Lactic acid, menthyl ester and FrescolatHeading 9902.01.42 is amended— 
(A)by amending the article description to read as follows: 5-Methyl-2-(methylethyl)cyclohexyl-2-hydroxypropanoate (Lactic acid, menthyl ester) (Frescolat) (CAS No. 59259–38–0) (provided for in subheading 2918.11.51); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(89)Benzaldehyde, 4-methoxy-Heading 9902.11.57 is amended— 
(A)by striking Benzoldehyde and inserting Benzaldehyde; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(90)Mixtures of indoxacarbHeading 9902.01.46 is amended— 
(A)by amending the article description to read as follows: Mixtures of (4aS) -7-chloro-2, 5-dihydro-2- [[(methoxycarbonyl)[4-(trifluoromethoxy) phenyl]amino] carbonyl]-indeno[1,2-e]-[1,3,4] oxadiazine-4a (3H)-carboxylic acid methyl ester and inert ingredients (CAS No. 173584–44–6) (provided for in subheading 3808.91.25); and  
(B)by striking 12/31/2006 and inserting 12/31/2012.  
(91)PaclobutrazolHeading 9902.01.99 is amended— 
(A)by striking (RS and inserting (2RS;  
(B)by striking paclobutrazol and inserting Paclobutrazol; and  
(C)by striking 12/31/2006 and inserting 12/31/2012.  
(92)Paclobutrazol 2CSHeading 9902.02.01 is amended— 
(A)by striking (RS and inserting (2RS;  
(B)by striking paclobutrazol and inserting Paclobutrazol; and  
(C)by striking 12/31/2006 and inserting 12/31/2012.  
(93)Cerium sulfide pigmentsHeading 9902.22.90 is amended— 
(A)by amending the article description to read as follows: Pigment preparations based on cerium sulfide or mixtures of cerium sulfide and lanthanum sulfide (CAS Nos. 12014–93–6 and 12031–49–1) (provided for in subheading 3206.49.60); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(94)Mixtures or coprecipitates of lanthanum phosphate, cerium-doped lanthanum phosphate, cerium phosphate, and terbium phosphateHeading 9902.23.05 is amended— 
(A)by amending the article description to read as follows: Mixtures or coprecipitates of lanthanum phosphate, cerium-doped lanthanum phosphate, cerium phosphate, and terbium phosphate (CAS Nos. 13778–59–1, 95823–34–0, 13454–71–2 and 13863–48–4) (provided for in subheadings 2846.10.00 and 2846.90.80); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(95)Certain manufacturing equipmentHeading 9902.84.83 is amended— 
(A)by amending the article description to read as follows: Machine tools for working wire of iron or steel, numerically controlled, the foregoing certified for use in production of radial tires designed for off-the-highway use and for use on a rim measuring 63.5 cm or more in diameter (provided for in subheading 4011.20.10, 4011.61.00, 4011.63.00, 4011.69.00, 4011.92.00, 4011.94.40, or 4011.99.45), and parts thereof (provided for in subheading 8463.30.00 or 8466.94.85); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(96)Certain manufacturing equipmentHeading 9902.84.81 is amended— 
(A)by amending the article description to read as follows: Shearing machines used to cut metallic tissue, numerically controlled, the foregoing certified for use in production of radial tires designed for off-the-highway use with a rim measuring 63.5 cm or more in diameter (provided for in subheading 4011.20.10, 4011.61.00, 4011.63.00, 4011.69.00, 4011.92.00, 4011.94.40, or 4011.99.45), and parts thereof (provided for in subheading 8462.31.00 or 8466.94.85); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(97)SulfentrazoneHeading 9902.25.57 is amended— 
(A)in the article description— 
(i)by striking methanesulfona-mide and inserting methanesulfonamide; and  
(ii)by striking (provided for in subheading 2935.00.75) and inserting and formulations thereof (provided for in subheadings 2935.00.75 and 3808.93.15);  
(B)by striking 1.2% and inserting 3.2%; and  
(C)by striking 12/31/2009 and inserting 12/31/2012.  
(98)N-Ethyl-N-(3-sulfobenzyl)aniline (benzenesulfonic acid, 3-[(ethylphenylamino)methyl]-)Heading 9902.01.68 is amended— 
(A)by amending the article description to read as follows: N-Ethyl-N-(3-sulfobenzyl)aniline (3-[(ethylphenylamino)methyl]-benzenesulfonic acid) (CAS No. 101–11–1) (provided for in subheading 2921.42.90); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(99)An ultraviolet dyeHeading 9902.28.19 is amended— 
(A)in the article description, by striking 9-Anthracene-carboxylic acid, (triethoxysilyl)-methyl ester and inserting 9-Anthracenecarboxylic acid, (triethoxysilyl)methyl ester; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(100)DeltamethrinHeading 9902.01.49 is amended— 
(A)by amending the article description to read as follows: "(S)-α-Cyano-3-phenoxybenzyl (1R,3R)-3-(2,2-dibromovinyl)-2,2-dimethylcyclopropanecarboxylate (Deltamethrin) (CAS No. 52918–63–5) in bulk, or put up in forms or packings for retail sale (provided for in subheading 2926.90.30 or 3808.91.25); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(101)BioallethrinHeading 9902.24.32 is amended— 
(A)by amending the article description to read as follows: (RS)-3-allyl-2-methyl-4-oxocyclopent-2-enyl (1R,3R)-2,2-dimethyl-3-(2-methylprop-1-enyl)cyclopropanecarboxylate (Bioallethrin) (CAS No. 584–79–2) (provided for in subheading 2916.20.50); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(102)S-BioallethrinHeading 9902.24.33 is amended— 
(A)by amending the article description to read as follows: (S)-3-allyl-2-methyl-4-oxocyclopent-2-enyl (1R,3R)-2,2-dimethyl-3-(2-methylprop-1-enyl)cyclopropanecarboxylate (S-Bioallethrin) (CAS No. 28434–00–6) (provided for in subheading 2916.20.50); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(103)Polyfunctional aziridineHeading 9902.11.88 is amended— 
(A)in the article description, by striking Polyfunctional aziridine and inserting Pentaerythritol tris (3-(1-aziridinyl) propionate; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(104)Desmodur RF-EHeading 9902.12.17 is amended— 
(A)by striking and ethyl acetate and monochlorobenzene as solvents; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(105)Desmodur HL BAHeading 9902.12.18 is amended— 
(A)by amending the article description to read as follows: 1,3-Diisocyanatomethylbenzene, polymer with 1,6-diisocyanatohexane (CAS No. 63368–95–6) (provided for in subheading 3911.90.45); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(106) Certain semi-manufactured forms of goldHeading 9902.71.08 is amended— 
(A)by amending the article description to read as follows: Wire containing 99.9 percent or more by weight of gold and with dopants added to control wirebonding characteristics, having a diameter of 0.05 mm or less, for use in the manufacture of diodes, transistors or similar semiconductor devices or electronic integrated circuits (provided for in subheading 7108.13.70); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(107) 2,2-Dimethylbutanoic acid 3-(2,4-dichlorophenyl)-2-oxo-1-oxaspiro(4.5)dec-3-en-4-yl esterHeading 9902.12.02 is amended— 
(A)by amending the article description to read as follows: 3-(2,4-Dichlorophenyl)-2-oxo-1-oxaspiro[4.5]dec-3-en-4-yl 2,2-dimethylbutyrate (Spirodiclofen) (CAS No. 148477–71–8) (provided for in subheading 2932.29.10); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(108) 4-Anilino-3-nitro-N-phenylbenzenesulphonamideHeading 9902.03.52 is amended— 
(A)by amending the article description to read as follows: Disperse Yellow 42 (4-Anilino-3-nitro-N-phenylbenzenesulfonamide) (CAS No. 5124–25–4) (provided for in subheading 3204.11.50); and  
(B)by striking 12/31/2006 and inserting 12/31/2012.  
(109) Magnesium zinc aluminum hydroxide carbonate hydrateHeading 9902.24.13 is amended— 
(A)by amending the article description to read as follows: Magnesium zinc aluminum hydroxide carbonate (CAS No. 169314–88–9) coated with stearic acid (CAS No. 57–11–4) (provided for in subheading 3812.30.90); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(110) Magnesium aluminum hydroxide carbonate hydrateHeading 9902.05.32 is amended— 
(A)by amending the article description to read as follows: Magnesium aluminum hydroxide carbonate (synthetic hydrotalcite) (CAS No. 11097–59–9) (provided for in subheading 2842.90.90); and magnesium aluminum hydroxide carbonate (synthetic hydrotalcite) (CAS No. 11097–59–9) coated with stearic acid (CAS No. 57–11–4) (provided for in subheading 3812.30.90); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(111) Direct Black 22Heading 9902.25.25 is amended— 
(A)in the article description, by inserting (trisodium 6-[(2,4-diaminophenyl)azo]-3-[[4-[[4-[[7-[(2,4-diaminophenyl)azo]-1-hydroxy-3-sulphonato-2-naphthyl]azo]phenyl]amino]-3-sulphonatophenyl]azo]-4-hydroxynaphthalene-2-sulphonate)  after Direct Black 22; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(112) Disperse blue 60Heading 9902.03.50 is amended— 
(A)by amending the article description to read as follows: Disperse blue 60 (4,11-diamino-2-(3-methoxypropyl)-1H-naphth(2,3-f)isoindole-1,3,5,10(2H)-tetrone) (CAS No. 12217–80–0) (provided for in subheading 3204.11.50); and  
(B)by striking 12/31/2006 and inserting 12/31/2012.  
(113) Disperse blue 79:1Heading 9902.03.46 is amended— 
(A)by amending the article description to read as follows: Disperse blue 79:1 (N-[5-[bis[2-(acetyloxy)ethyl]amino]-2-[(2-bromo-4,6-dinitrophenyl)azo]-4-methoxyphenyl]acetamide) (CAS No. 3618–72–2) (provided for in subheading 3204.11.50); and  
(B)by striking 12/31/2006 and inserting 12/31/2012.  
(114) Disperse orange 30Heading 9902.03.45 is amended— 
(A)by amending the article description to read as follows: Disperse orange 30 (3-[[2-(acetyloxy)ethyl]-[4-[(2,6-dichloro-4-nitrophenyl)azo]phenyl]amino]-propanenitrile) (CAS No. 5261–31–4) (provided for in subheading 3204.11.50); and  
(B)by striking 12/31/2006 and inserting 12/31/2012.  
(115) Disperse red 60Heading 9902.03.49 is amended— 
(A)by amending the article description to read as follows: Disperse red 60 (1-amino-4-hydroxy-2-phenoxy-9,10-anthracenedione) (CAS No. 17418–58–5) (provided for in subheading 3204.11.50); and  
(B)by striking 12/31/2006 and inserting 12/31/2012.  
(116) Disperse red 73Heading 9902.03.57 is amended— 
(A)by amending the article description to read as follows: Disperse red 73 (2-[[4-[(2-cyanoethyl)ethylamino]phenyl]azo]-5-nitro-benzonitrile) (CAS No. 16889–10–4) (provided for in subheading 3204.11.10); and  
(B)by striking 12/31/2006 and inserting 12/31/2012.  
(117) Disperse red 167:1Heading 9902.03.47 is amended— 
(A)by amending the article description to read as follows: Disperse red 167:1 (N-[5-[bis[2-(acetyloxy)ethyl]amino]-2-[(2-chloro-4-nitrophenyl)azo]phenyl]-acetamide) (CAS No. 1533–78–4) (provided for in subheading 3204.11.50); and  
(B)by striking 12/31/2006 and inserting 12/31/2012.  
(118) Disperse yellow 64Heading 9902.03.48 is amended— 
(A)by amending the article description to read as follows: Disperse yellow 64 (2-(4-bromo-3-hydroxy-2-quinolinyl)-1H-indene-1,3(2H)-dione) (CAS No. 10319–14–9) (provided for in subheading 3204.11.50); and  
(B)by striking 12/31/2006 and inserting 12/31/2012.  
(119) 2-(Carbomethoxy)benzenesulfonyl isocyanateHeading 9902.11.97 is amended— 
(A)by amending the article descripton to read as follows: 2-(Carbomethoxy)benzenesulfonyl isocyanate (CAS No. 74222–95–0) (provided for in subheading 2930.90.29); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(120) Certain capersHeading 9902.10.26 is amended— 
(A)by amending the article description to read as follows: Capers, prepared or preserved by vinegar or acetic acid, in containers holding 3.4 kg or less (provided for in subheading 2001.90.20); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(121) Certain capersHeading 9902.10.28 is amended— 
(A)by amending the article description to read as follows: Capers, prepared or preserved by vinegar or acetic acid, in immediate containers holding more than 3.4 kg (provided for in subheading 2001.90.10); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(122) Frescolat MGAHeading 9902.24.49 is amended— 
(A)by amending the article description to read as follows: 6-Isopropyl-9-methyl-1,4-dioxaspiro[4.5]decane-2-methanol (Menthone glyceryl ketal) (CAS No. 63187–91–7) (provided for in subheading 2932.99.90); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(123)o-Paraquat dichlorideHeading 9902.13.06 is amended— 
(A)by striking Paraquat and all that follows through dichloride) and inserting o-Paraquat dichloride;  
(B)by striking 4.41% and inserting Free; and  
(C)by striking 12/31/2009 and inserting 12/31/2012.  
(124) 4-[(4-Aminophenyl)azo]benzenesulfonic acidHeading 9902.02.41 is amended— 
(A)by amending the article description to read as follows: 4-[(4-Aminophenyl)azo]benzenesulfonic acid (Food Yellow 6) (CAS No. 104–23–4) (provided for in subheading 3204.12.50); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(125)TSMEHeading 9902.11.85 is amended— 
(A)by amending the article description to read as follows: o-Toluenesulfonic acid, methyl ester (CAS No. 23373–38–8) and p-toluenesulfonic acid, methyl ester (CAS No. 80–48–8) (provided for in subheading 2904.90.40); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(126) Acid blue 324 (4-[[3-(acetylamino)phenyl]amino]-1-amino-9,10-dihydro-9,10-dioxo-2-anthracenesulfonic acid, monosodium salt)Heading 9902.25.02 is amended— 
(A)by amending the article description to read as follows: Acid blue 324 (4-[[3-(acetylamino)phenyl]amino]-1-amino-9,10-dihydro-9,10-dioxo-2-anthracenesulfonic acid, monosodium salt) (CAS No. 70571–81–2) (provided for in subheading 3204.12.45); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(127) Ferrate(3-), tris[5,6-diamino-1,3-naphthalenedisulfonate(2-)-N,N′]-tripotassiumHeading 9902.32.62 is amended— 
(A)by amending the article description to read as follows: Ferrate(3-), tris[5,6-diamino-1,3-naphthalenedisulfonato(2-)-N,N′]-, tripotassium (CAS No. 85187–44–6) (provided for in subheading 2942.00.10) ; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(128) 2,6-dibromo-4-cyanophenyl octanoate/heptanoateHeading 9902.10.57 is amended— 
(A)by amending the article description to read as follows: Mixtures of 2,6-dibromo-4-cyanophenyl octanoate (bromoxynil octanoate) (CAS No. 1689–99–2) and 2,6-dibromo-4-cyanophenyl heptanoate (bromoxynil heptanoate) (CAS No. 56634–95–8) (provided for in subheading 3808.93.15); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(129) Trimethyl cyclo hexanolHeading 9902.05.03 is amended— 
(A)in the article description, by striking -1-; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(130) Methyl cinnamateHeading 9902.05.04 is amended— 
(A)by amending the article description to read as follows: Methyl cinnamate (methyl phenylprop-2-enoate) (CAS No. 103–26–4) (provided for in subheading 2916.39.20); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(131)Cis-2-tert-Butylcyclohexanol acetateHeading 9902.11.62 is amended— 
(A)by amending the article description to read as follows: cis-2-tert-Butylcyclohexyl acetate (Agrumex) (CAS No. 20298–69–5) (provided for in subheading 2915.39.45); and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(132)Yarn of carded cashmere of 19.35 metric yarn count or higherHeading 9902.03.02 is amended— 
(A)in the article description, by striking finer and inserting higher; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(133) Tetraethylthiuram disulfideHeading 9902.22.28 is amended— 
(A)in the article description, by inserting (Disulfiram) before (CAS; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(134) Tetramethylthiuram disulfideHeading 9902.22.29 is amended— 
(A)in the article description, by inserting (Thiram) before (CAS; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(135)Fine animal hair of kashmir (cashmere) goatsHeading 9902.22.77 is amended— 
(A)in the article description, by inserting , processed beyond the degreased or carbonized condition after goats; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(136)FipronilHeading 9902.24.16 is amended— 
(A)by striking Free and inserting 5.2%; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(137) NOA 446510 technicalHeading 9902.12.07 is amended— 
(A)by striking α and inserting 2; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(138) HydroxylamineHeading 9902.01.03 is amended— 
(A)by striking 0.6% and inserting 1.0%; and  
(B)by striking 12/31/2006 and inserting 12/31/2012.  
(139)PHBAHeading 9902.29.03 is amended— 
(A)by striking 3.1% and inserting 4.3%; and  
(B)by striking 12/31/2009 and inserting 12/31/2012.  
(140)Thiamethoxam TechnicalHeading 9902.03.11 is amended— 
(A)in the article description, by striking [ before (2-chloro and by striking the closed parentheses after thiazolyl;  
(B)by striking Free and inserting 5%; and  
(C)by striking 12/31/2009 and inserting 12/31/2012.  
(142)TriadimefonHeading 9902.10.33 is amended— 
(A)by striking Free and inserting 0.7%; and  
(B)by striking 12/31/2009 and by inserting 12/31/2012.  
(143)Certain 12V lead-acid storage batteriesHeading 9902.03.87 is amended— 
(A)by striking Free and inserting 0.1%; and  
(B)by striking 12/31/2009 and by inserting 12/31/2012.  
(144)Sorbic acidHeading 9902.10.25 is amended— 
(A)by striking 1.9% and inserting 2%; and  
(B)by striking 12/31/2009 and by inserting 12/31/2012.  
(145)Diethyl ketoneHeading 9902.25.67 is amended— 
(A)by striking 1.3% and inserting 1.4%; and  
(B)by striking 12/31/2009 and by inserting 12/31/2012.  
(146)EthoxyquinHeading 9902.22.32 is amended— 
(A)by striking Free and inserting 0.5%; and  
(B)by striking 12/31/2009 and by inserting 12/31/2012.  
(147)FlumetralinHeading 9902.02.07 is amended— 
(A)by amending the article description to read as follows: N-(2-Chloro-6-fluorobenzyl)-N-ethyl-α,α,α-trifluoro-2,6-dinitro-p-toluidine (Flumetralin) (CAS No. 62924–70–3) (provided for in subheading 2921.49.45); and  
(B)by striking 12/31/2006 and by inserting 12/31/2012.  
(149)Powdered ion exchange resin comprising a copolymer of styrene crosslinked with divinylbenzene, sulphonic acid, sodium formHeading 9902.02.34 is amended— 
(A)by amending the article description to read as follows: Powdered ion exchange resin comprised of a copolymer of styrene, cross linked with divinyl-benzene, further reacted to provide sulfonic acid functionality (sodium form), having a nominal particle size of 0.075 mm to 0.150 mm, dried to a moisture content of not more than 10 percent (CAS No. 63182–08–1) (provided for in subheading 3914.00.60); and 
(B)by striking 12/31/2006 and by inserting 12/31/2012. 
(150)Certain fiberglass sheetsHeading 9902.70.19 is amended— 
(A)by amending the article description to read as follows: Smooth nonwoven fiberglass sheets, 0.40 mm or more but not over 1.65 mm in thickness, predominantly of glass fibers bound together in a polyvinyl alcohol matrix, of a type primarily used as acoustical facing for ceiling panels (provided for in subheading 7019.32.00); and 
(B)by striking 12/31/2009 and by inserting 12/31/2012. 
(151)ClomazoneHeading 9902.24.21 is amended— 
(A)by adding at the end of the article description the following: and any formulations containing such compound (provided for in subheading 3808.93.15); and 
(B)by striking 12/31/2009 and by inserting 12/31/2012. 
(152)CyazofamidHeading 9902.24.56 is amended— 
(A)by adding at the end of the article description the following: and any formulations containing such compound (provided for in subheading 3808.92.15); and 
(B)by striking 12/31/2009 and by inserting 12/31/2012. 
(153)FlonicamidHeading 9902.24.57 is amended— 
(A)by adding at the end of the article description the following: and any formulations containing such compound (provided for in subheading 3808.91.25); and 
(B)by striking 12/31/2009 and by inserting 12/31/2012. 
(154)Copolymer of methylethyl ketoxime and toluene diisocyanateHeading 9902.12.12 is amended— 
(A)in the article description, by striking toluenediisocyanate and inserting toluene diisocyanate; and 
(B)by striking 12/31/2009 and by inserting 12/31/2012. 
(155)N,N-dimethylpiperidinium chlorideHeading 9902.13.25 is amended— 
(A)in the article description, by striking 2933.39.25 and isnerting 2933.39.27; and 
(B)by striking 12/31/2009 and by inserting 12/31/2012.  
2002.Effective date 
(a)In generalThe amendments made by this title apply to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act.  
(b)Retroactive applicability 
(1)In generalNotwithstanding section 514 of the Tariff Act of 1930 (19 U.S.C. 1514) or any other provision of law and subject to paragraph (2), the entry of an article described in any heading of subchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States (as amended by this title)— 
(A)which was made on or after January 1, 2010, and before the 15th day after the date of the enactment of this Act, and 
(B)with respect to which there would have been no duty or a reduced duty (as the case may be) if the amendment or amendments made by this title applied to such entry, shall be liquidated or reliquidated as though the entry had been made on the 15th day after the date of the enactment of this Act. 
(2)RequestsA liquidation or reliquidation may be made under paragraph (1) with respect to an entry only if a request therefor is filed with U.S. Customs and Border Protection not later than 180 days after the date of the enactment of this Act that contains sufficient information to enable U.S. Customs and Border Protection— 
(A)to locate the entry; or 
(B)to reconstruct the entry if it cannot be located. 
(3)Payment of amounts owedAny amounts owed by the United States pursuant to the liquidation or reliquidation of an entry of an article under paragraph (1) shall be paid, without interest, not later than 90 days after the date of the liquidation or reliquidation (as the case may be). 
(4)DefinitionAs used in this subsection, the term entry includes a withdrawal from warehouse for consumption. 
IIIAdditional existing duty suspensions and reductions 
3001.Extensions of certain existing duty suspensions and reductions and other modifications 
(a)Extensions and renewalsEach of the following headings is amended by striking the date in the effective period column and inserting 12/31/2012: 
(1)Heading 9902.01.01 (relating to bitolylene diisocyanate (TODI)). 
(2)Heading 9902.64.04 (relating to certain ski boots, cross country ski footwear, and snowboard boots). 
(3)Heading 9902.12.08 (relating to hexythiazox technical). 
(4)Heading 9902.23.85 (relating to lug bottom boots for use in fishing waders). 
(5)Heading 9902.12.56 (relating to Avermectin B). 
(6)Heading 9902.02.10 (relating to primsulfuron). 
(7)Heading 9902.12.58 (relating to metalaxyl-M). 
(8)Heading 9902.13.30 (relating to pymetrozine technical). 
(9)Heading 9902.01.59 (relating to etridiazole). 
(10)Heading 9902.01.60 (relating to 2-Mercaptoethanol). 
(11)Heading 9902.01.61 (relating to bifenazate). 
(12)Heading 9902.02.14 (relating to phenyl isocyanate). 
(13)Heading 9902.22.20 (relating to 2,3-Dichloronitrobenzene). 
(14)Heading 9902.22.71 (relating to a mixture used in ceramic arc tubes). 
(15)Heading 9902.22.58 (relating to Solvent Red 227). 
(16)Heading 9902.22.57 (relating to 2-Aminothiophenol). 
(17)Heading 9902.22.56 (relating to 3,4-Dimethoxybenzaldehyde). 
(18)Heading 9902.25.09 (relating to Propargite). 
(19)Heading 9902.03.06 (relating to high tenacity multiple (folded) or cabled yarn of viscose rayon). 
(20)Heading 9902.05.07 (relating to high tenacity single yarn of viscose rayon with a decitex equal to or greater than 1,000). 
(21)Heading 9902.05.13 (relating to 4,4′-Oxydiphthalic anhydride). 
(22)Heading 9902.25.07 (relating to 2,2,6,6-Tetramethyl-4-piperidinone). 
(23)Heading 9902.32.07 (relating to certain organic pigments and dyes). 
(24)Heading 9902.29.07 (relating to 4-Hexylresorcinol). 
(25)Heading 9902.29.37 (relating to certain sensitizing dyes). 
(26)Heading 9902.24.10 (relating to mixtures of poly[[6-[(1,1,3,3-tetramethylbutyl)amino]-1,3,5-triazine-2,4-diyl] [2,2,6,6-tetramethyl-4-piperidinyl)imino]-1,6-hexanediyl[(2,2,6,6-tetramethyl-4-piperidinyl)imino]]) and bis(2,2,6,6-tetramethyl-4-piperidyl) sebacate). 
(27)Heading 9902.25.22 (relating to diisopropyl succinate). 
(28)Heading 9902.25.14 (relating to p-chloroaniline). 
(29)Heading 9902.33.59 (relating to phenyl (4,6-dimethoxy-pyrimidin-2-yl) carbamate). 
(30)Heading 9902.01.45 (relating to (S)-cyano(3-phenoxyphenyl)methyl (S)-4-chloro-α-(1-methylethylbenzeneacetate (Esfenvalerate)). 
(31)Heading 9902.24.23 (relating to N,N-Hexane-1,6-diylbis(3-(3,5-di-tert-butyl-4-hydroxyphenylpropionamide))). 
(32)Heading 9902.25.06 (relating to pentaerythritol tetrakis[3-(dodecylthio)propionate]). 
(33)Heading 9902.85.09 (relating to certain AC electric motors of an output exceeding 37.5 W but not exceeding 72 W). 
(34)Heading 9902.02.30 (relating to macroporous ion-exchange resin comprising a copolymer of styrene crosslinked with divinylbenzene, thiol functionalized). 
(35)Heading 9902.25.08 (relating to Ipconazole). 
(36)Heading 9902.23.86 (relating to parts or accessories of instruments or apparatus for measuring or checking electrical quantities). 
(37)Heading 9902.01.80 (relating to certain optical instruments). 
(38)Heading 9902.23.88 (relating to subassemblies for instruments or apparatus for measuring or checking electrical quantities). 
(39)Heading 9902.23.93 (relating to mixtures of 2-butyl-2-ethylpropane-1,3-diol and neopentyl glycol). 
(40)Heading 9902.23.91 (relating to allyl pentaerythritol). 
(41)Heading 9902.23.92 (relating to 2-Butyl-2-ethylpropane-1,3-diol). 
(42)Heading 9902.23.97 (relating to ditrimethylol propane). 
(43)Heading 9902.23.98 (relating to poly(oxy-1,2-ethanediyl), a-hydro-v-hydroxy-ether with 2,2′-(oxybis(methylene)) bis(2-hydroxymethyl)-1,3-propanediol)). 
(44)Heading 9902.24.01 (relating to trimethylolpropane diallyl ether). 
(45)Heading 9902.24.02 (relating to trimethylolpropane monoallyl ether). 
(46)Heading 9902.23.96 (relating to 1,3-Dioxane-5-methanol, 5-ethyl-). 
(47)Heading 9902.25.21 (relating to 1,8-Naphthalimide). 
(48)Heading 9902.25.18 (relating to p-Acetoacetanisidide). 
(49)Heading 9902.25.20 (relating to Copper Phthalocyanine Green 7, Crude). 
(50)Heading 9902.25.13 (relating to p-aminobenzamide). 
(51)Heading 9902.22.23 (relating to Basic Red 1:1). 
(52)Heading 9902.25.15 (relating to p-chloro-2-nitroaniline). 
(53)Heading 9902.23.95 (relating to polymer of propanoic acid, 3-hydroxy-2-(hydroxymethyl)-2-methyl-polymer with 2,2-bis(hydroxymethyl)-1,3-propanediol and oxirane, decanoate octanoate). 
(54)Heading 9902.23.94 (relating to polymers of propanoic acid, 3-hydroxy-2-(hydroxymethyl)-2-methyl-with 2,2-bis(hydroxymethyl)-1,3-propanediol and oxirane). 
(55)Heading 9902.25.11 (relating to p-toluenesulfonyl chloride). 
(56)Heading 9902.24.03 (relating to trimethylolpropane oxetane). 
(57)Heading 9902.05.15 (relating to 1,3-bis(4-Aminophenoxy)benzene). 
(58)Heading 9902.25.19 (relating to 1-Hydroxy-2-naphthoic acid). 
(59)Heading 9902.25.17 (relating to 2-Chloroacetoacetanilide). 
(60)Heading 9902.25.16 (relating to 3-Chloro-4-methylaniline). 
(61)Heading 9902.38.15 (relating to aqueous catalytic preparations based on iron (III) toluenesulfonate). 
(62)Heading 9902.29.87 (relating to 3,4-Ethylenedioxythiophene). 
(63)Heading 9902.39.15 (relating to aqueous dispersions of poly(3,4-ethylenedioxythiophene) poly(styrenesulfonate) (cationic), whether or not containing binder resin and organic solvent). 
(64)Heading 9902.01.90 (relating to certain twisted synthetic filament yarns). 
(65)Heading 9902.01.91 (relating to certain untwisted synthetic filament yarns). 
(66)Heading 9902.13.10 (relating to volleyballs). 
(67)Heading 9902.13.08 (relating to leather basketballs). 
(68)Heading 9902.12.72 (relating to mixtures of zinc dialkyldithiophosphate with an elastomer binder of ethylenepropylene-diene monomer and ethyl vinyl acetate, dispersing agents and silica). 
(69)Heading 9902.12.76 (relating to mixtures of zinc dicyanato diamine with an elastomer binder of ethylene-propylene-diene monomer and ethyl vinyl acetate, and dispersing agents). 
(70)Heading 9902.12.75 (relating to mixtures of N′-(3,4-dichloro-phenyl)-N,Ndimethylurea with acrylate rubber). 
(71)Heading 9902.12.74 (relating to mixtures of caprolactam disulfide with an elastomer binder of ethylene-propylene-diene monomer and ethyl vinyl acetate, and dispersing agents). 
(72)Heading 9902.12.78 (relating to mixtures of benzenesulfonic acid, dodecyl-, with 2-aminoethanol and poly(oxy-1,2-ethanediyl), α-[1-oxo-9- octadecenyl]-w-hydroxy-, (9Z)). 
(73)Heading 9902.12.77 (relating to 4,8-Dicyclohexyl -6–2,10-dimethyl -12H-dibenzo[d,g][1,3,2]-dioxaphosphocin). 
(74)Heading 9902.24.89 (relating to Reactive Red 123). 
(75)Heading 9902.24.93 (relating to 5-[(2-Cyano-4-nitrophenyl) azo]-2-[[2-(2-hydroxyethoxy)ethyl]amino]-4-methyl-6-(phenylamino)-3-pyridine carbonitrile). 
(76)Heading 9902.24.94 (relating to Cyano[3-[(6-methoxy-2-benzothiazolyl)amino]-1H-isoindol-1-ylidene]acetic acid, pentyl ester). 
(77)Heading 9902.24.95 (relating to [(9,10-Dihydro-9,10-dioxo-1,4-anthracenediyl)bis[imino[3-(2-methylpropyl)-3,1-propanediyl]]] bisbenzenesulfonic acid, disodium salt). 
(78)Heading 9902.24.96 (relating to [4-(2,6-Dihydro-2,6-dioxo-7-phenylbenzo[1,2-b:4,5-b]difuran-3-yl)phenoxy]acetic acid, 2-ethoxyethyl ester). 
(79)Heading 9902.03.51 (relating to 9,10-Anthracenedione, 1,8-dihydroxy-4-nitro-5-(phenyl-amino)-). 
(80)Heading 9902.24.86 (relating to Acid Red 414). 
(81)Heading 9902.24.87 (relating to Solvent Yellow 163). 
(82)Heading 9902.24.88 (relating to 4-Amino-3,6-bis[[5-[[4-chloro-6-[methyl[2-(methylamino)-2-oxoethyl]amino]-1,3,5-triazin-2-yl]amino]-2-sulfophenyl]azo]-5-hydroxy-2,7-naphthalenedisulfonic acid, lithium potassium sodium salt). 
(83)Heading 9902.22.48 (relating to certain children's footwear with outer soles of leather and uppers of leather). 
(84)Heading 9902.22.47 (relating to certain work footwear for women). 
(85)Heading 9902.22.85 (relating to certain lights designed for use in aircraft). 
(86)Heading 9902.22.84 (relating to certain seals designed for use in aircraft). 
(87)Heading 9902.22.81 (relating to marine sextants of metal designed for use in navigating by celestial bodies). 
(88)Heading 9902.23.82 (relating to certain women’s footwear, valued over $20/pair, covering the ankle, whose height from the bottom of the outer sole to the top of the upper does not exceed 8 inches, with a coated or laminated textile fabric). 
(89)Heading 9902.23.83 (relating to certain women’s footwear, valued over $20/pair, not covering the ankle, with a coated or laminated textile fabric). 
(90)Heading 9902.25.01 (relating to 7-[[2-[(Aminocarbonyl)amino]-4-[[4-[4-[2-[[4-[[3-[(aminocarbonyl) amino]-4-[(3,6,8-trisulfo-2-naphthalenyl)azo]phenyl]amino]-6-chloro-1,3,5-triazin-2-yl]amino]ethyl]-1-piperazinyl]-6-chloro-1,3,5-triazin-2-yl]amino]phenyl]azo]-1,3,6-naphthalenetrisulfonic acid, lithium potassium sodium salt). 
(91)Heading 9902.24.99 (relating to 2,7-Naphthalenedisulfonic acid, 5-[[4-chloro-6-[(3-sulfophenyl)amino]-1,3,5-triazin-2-yl]amino]-4-hydroxy-3-[[4-[[2-(sulfooxy)ethyl]sulfonyl]phenyl]azo]-, sodium salt). 
(92)Heading 9902.24.98 (relating to 2-[[[2, 5-Dichloro-4-[(2-methyl-1H-indol-3-yl)azo]phenyl]sulfonyl]amino]-ethanesulfonic acid, monosodium salt). 
(93)Heading 9902.13.46 (relating to certain decorative plates, sculptures, and plaques). 
(94)Heading 9902.23.02 (relating to diaminodecane). 
(95)Heading 9902.22.04 (relating to methyl methyoxyacetate). 
(96)Heading 9902.03.92 (relating to N1-[(6-Chloro-3-pyridyl)methyl]-N2-cyano-N1-methylacetamidine). 
(97)Heading 9902.25.27 (relating to 2,2-(6-(4-Methoxyphenol)-1,3,5-triazine-2,4-diyl)bis(5-((2-ethylhexyl)oxy)phenol)). 
(98)Heading 9902.25.26 (relating to 2,2-Methylenebis[6-(2H-benzotriazolyl-2-yl)-4-(1,1,3,3-tetramethylbutylphenol)phenol]). 
(99)Heading 9902.12.01 (relating to Butralin). 
(100)Heading 9902.24.39 (relating to diphenyl (2,4,6-trimethylbenzoyl) phosphine oxide). 
(102)Heading 9902.22.83 (relating to vacuum relief valves). 
(b)Other modifications 
(1)Certain textured rolled glass sheetsHeading 9902.70.03 is amended— 
(A)by striking the article description and inserting the following: Rolled glass in sheets, yellow-green in color, not finished or edged-worked, textured on one surface, suitable for incorporation in cooking stoves, ranges or ovens described in subheading 8516.60.40 (provided for in subheading 7003.12.00 or 7003.19.00); and 
(B)by striking the date in the effective period column and inserting 12/31/2012. 
(2)PyridabenHeading 9902.22.08 is amended— 
(A)by striking the article description and inserting the following: 2-tert-Butyl-5-(4-tert-butylbenzylthio)-4-chloropyridazin-3(2H)-one (Pyridaben) (CAS No. 96489–71–3) (provided for in subheading 2933.99.22); and 
(B)by striking the date in the effective period column and inserting 12/31/2012. 
(3)Cloquintocet-mexylHeading 9902.12.57 is amended— 
(A)in the article description, by striking 2933.49.30 and inserting 2933.49.60; and 
(B)by striking the date in the effective period column and inserting 12/31/2012. 
(4)Clodinafop-propargylHeading 9902.12.55 is amended— 
(A)by striking 1.7% in the column 1 general rate of duty column and inserting 2.9%; and 
(B)by striking the date in the effective period column and inserting 12/31/2012. 
(5)FludioxonilHeading 9902.12.54 is amended— 
(A)by striking the article description and inserting the following: 1H-Pyrrole-3-carbonitrile, 4-(2,2-difluoro-1,3-benzodioxol-4-yl)-(fludioxonil) (CAS No. 131341–86–1) (provided for in subheading 2934.99.12); 
(B)by striking 1.6% in the column 1 general rate of duty column and inserting 1.0%; and 
(C)by striking the date in the effective period column and inserting 12/31/2012. 
(6)PinoxadenHeading 9902.12.60 is amended— 
(A)by striking 1.8% in the column 1 general rate of duty column and inserting 1.1%; and 
(B)by striking the date in the effective period column and inserting 12/31/2012. 
(7)AzoxystrobinHeading 9902.02.06 is amended— 
(A)by striking the article description and inserting the following: Benzeneacetic acid, (E)-2-[[6-(2-cyanophenoxy)-4-pyrimidinyl]oxy]-α-(methoxymethylene)-, methyl ester (azoxystrobin) (CAS No. 131860–33–8) (provided for in subheading 2933.59.15); 
(B)by striking Free in the column 1 general rate of duty column and inserting 5.5%; and 
(C)by striking the date in the effective period column and inserting 12/31/2012. 
(8)CyproconazoleHeading 9902.12.59 is amended— 
(A)in the article description, by striking 2934.99.12 and inserting 2933.99.22; and 
(B)by striking the date in the effective period column and inserting 12/31/2012. 
(9)Mixed xylidinesHeading 9902.22.36 is amended— 
(A)in the article description, by striking 2921.49.50 and inserting 2921.49.45; and 
(B)by striking the date in the effective period column and inserting 12/31/2012. 
(10)Liquid-filled glass bulbs, designed for sprinkler systems and other release devicesHeading 9902.24.26 is amended— 
(A)by striking Free in the column 1 general rate of duty column and inserting 0.9%; and 
(B)by striking the date in the effective period column and inserting 12/31/2012. 
(11)Golf bag bodies made of woven fabrics of nylon or polyester sewn together with pockets, and dividers or graphite protectors, accompanied with rainhoodsHeading 9902.23.24 is amended— 
(A)by striking the article description and inserting the following: Golf bag bodies made of woven fabrics of nylon or polyester sewn together with pockets, and dividers or graphite protectors, accompanied with rainhoods (provided for in subheading 6307.90.98); 
(B)by striking Free in the column 1 general rate of duty column and inserting 1.5%; and 
(C)by striking the date in the effective period column and inserting 12/31/2012. 
(12)PyraclostrobinHeading 9902.01.21 is amended— 
(A)by striking 6% in the column 1 general rate of duty column and inserting 6.2%; and 
(B)by striking the date in the effective period column and inserting 12/31/2012. 
(13)Pepperoncini prepared or preserved otherwise than by vinegar or acetic acid, not frozenHeading 9902.10.27 is amended— 
(A)by striking the article description and inserting the following: Pepperoncini, prepared or preserved otherwise than by vinegar or acetic acid, not frozen (provided for in subheading 2005.99.55); and 
(B)by striking the date in the effective period column and inserting 12/31/2012. 
(14)Pepperoncini prepared or preserved by vinegarHeading 9902.10.29 is amended— 
(A)by striking 2.2% in the column 1 general rate of duty column and inserting 4.3%; and 
(B)by striking the date in the effective period column and inserting 12/31/2012. 
(15)Ethyl 2-(Isocyanatosulfonyl)benzoateHeading 9902.11.96 is amended— 
(A)by striking the article description and inserting the following: Ethyl 2-(Isocyanatosulfonyl)benzoate (CAS No. 77375–79–2) (provided for in subheading 2930.90.29); and 
(B)by striking the date in the effective period column and inserting 12/31/2012. 
(16)Certain rayon staple fibersHeading 9902.55.04 is amended— 
(A)in the article description, by striking filaments and inserting staple fibers; 
(B)by striking Free in the column 1 general rate of duty column and inserting 1.8%; and 
(C)by striking the date in the effective period column and inserting 12/31/2012. 
(17)AzoxystrobinHeading 9902.12.51 is amended— 
(A)by striking 6.17% in the column 1 general rate of duty column and inserting 3.1%; and 
(B)by striking the date in the effective period column and inserting 12/31/2012. 
(18)Certain educational devicesHeading 9902.85.43 is amended— 
(A)by striking 0.55% in the column 1 general rate of duty column and inserting 1.6%; and 
(B)by striking the date in the effective period column and inserting 12/31/2012. 
(19)Certain bags for toysHeading 9902.01.78 is amended— 
(A)by striking the article description and inserting the following: Bags (provided for in subheading 4202.92.45) for transporting, storing, or protecting goods of heading 9503 or 9504, imported and sold with such articles therein; 
(B)by striking Free in the column 1 general rate of duty column and inserting 8.9%; and 
(C)by striking the date in the effective period column and inserting 12/31/2012. 
(20)Artichokes prepared or preserved by vinegar or acetic acidHeading 9902.03.90 is amended— 
(A)by striking 7.9% in the column 1 general rate of duty column and inserting 6.64%; and 
(B)by striking the date in the effective period column and inserting 12/31/2012. 
(21)Artichokes prepared or preserved otherwise than by vinegar or acetic acidHeading 9902.03.89 is amended— 
(A)by striking 13.8% in the column 1 general rate of duty column and inserting 13.34%; and 
(B)by striking the date in the effective period column and inserting 12/31/2012. 
(22)Certain cases or containers to be used for electronic drawing toys, electronic games, or educational toysHeading 9902.11.90 is amended— 
(A)in the article description, by inserting , or educational toys or devices of heading 8543 after or 9504; and 
(B)by striking the date in the effective period column and inserting 12/31/2012. 
(23)Basketballs other than of leather or rubberHeading 9902.13.07 is amended— 
(A)by striking 0.9% in the column 1 general rate of duty column and inserting 1.1%; and 
(B)by striking the date in the effective period column and inserting 12/31/2012. 
(24)MethyliononeHeading 9902.11.10 is amended— 
(A)by striking Free in the column 1 general rate of duty column and inserting 0.6%; and 
(B)by striking the date in the effective period column and inserting 12/31/2012. 
(25)Certain children's footwear with uppers of vegetable fibersHeading 9902.13.92 is amended— 
(A)by striking 6.5% in the column 1 general rate of duty column and inserting 7.1%; and 
(B)by striking the date in the effective period column and inserting 12/31/2012. 
(26)Certain men's footwear with uppers of vegetable fibersHeading 9902.13.91 is amended— 
(A)by striking 4.5% in the column 1 general rate of duty column and inserting 6.4%; and 
(B)by striking the date in the effective period column and inserting 12/31/2012. 
(27)Certain children's footwear with uppers of leather or composition leatherHeading 9902.22.46 is amended— 
(A)by striking Free in the column 1 general rate of duty column and inserting 9.5%; and 
(B)by striking the date in the effective period column and inserting 12/31/2012. 
(29)Rubber basketballsHeading 9902.13.09 is amended— 
(A)by striking 1.5% in the column 1 general rate of duty column and inserting 0.7%; and 
(B)by striking the date in the effective period column and inserting 12/31/2012. 
(30)Certain women's footwear, valued over $20/pair, with a coated or laminated textile fabricHeading 9902.23.78 is amended— 
(A)by striking Free in the column 1 general rate of duty column and inserting 13.6%; and 
(B)by striking the date in the effective period column and inserting 12/31/2012. 
(31)Certain men's footwear, valued over $20/pair, with a coated or laminated textile fabricHeading 9902.23.77 is amended— 
(A)by striking Free in the column 1 general rate of duty column and inserting 27.6%; and 
(B)by striking the date in the effective period column and inserting 12/31/2012. 
(32)Certain men's footwear, valued over $20/pair, whose height from the bottom of the outer sole to the top of the upper does not exceed 8 inches, with a coated or laminated textile fabricHeading 9902.23.76 is amended— 
(A)by striking Free in the column 1 general rate of duty column and inserting 24.7%; and 
(B)by striking the date in the effective period column and inserting 12/31/2012. 
(33)Certain women's footwear, valued over $20/pair, covering the ankle, with a coated or laminated textile fabricHeading 9902.23.75 is amended— 
(A)by striking Free in the column 1 general rate of duty column and inserting 25%; and 
(B)by striking the date in the effective column period and inserting 12/31/2012. 
(34)Certain music boxesHeading 9902.13.47 is amended— 
(A)by striking Free in the column 1 general rate of duty column and inserting 0.2%; and 
(B)by striking the date in the effective column period and inserting 12/31/2012. 
(35)Certain acetamiprid, whether or not combined with application adjuvantsHeading 9902.01.72 is amended— 
(A)by striking Free in the column 1 general rate of duty column and inserting 0.8%; and 
(B)by striking the date in the effective column period and inserting 12/31/2012. 
(36)Erasers of vulcanized rubber other than hard rubber or cellular rubberHeading 9902.25.51 is amended— 
(A)by striking Free in the column 1 general rate of duty column and inserting 0.2%; and 
(B)by striking the date in the effective column period and inserting 12/31/2012. 
(37)Electrically operated pencil sharpenersHeading 9902.22.82 is amended— 
(A)by striking Free in the column 1 general rate of duty column and inserting 0.4%; and 
(B)by striking the date in the effective column period and inserting 12/31/2012. 
(38)Certain AC electric motors of an output exceeding 74.6 W but not exceeding 85 WThe second heading 9902.85.06 (relating to certain AC electric motors of an output exceeding 74.6 W but not exceeding 85 W)— 
(A)is redesignated as heading 9902.85.10; and 
(B)is amended by striking the date in the effective column period and inserting 12/31/2012. 
3002.Effective date 
(a)In generalThe amendments made by this title apply to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act.  
(b)Retroactive applicability 
(1)In generalNotwithstanding section 514 of the Tariff Act of 1930 (19 U.S.C. 1514) or any other provision of law and subject to paragraph (2), the entry of an article described in any heading of subchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States (as amended by this title)— 
(A)which was made on or after January 1, 2010, and before the 15th day after the date of the enactment of this Act, and 
(B)with respect to which there would have been no duty or a reduced duty (as the case may be) if the amendment or amendments made by this title applied to such entry, shall be liquidated or reliquidated as though the entry had been made on the 15th day after the date of the enactment of this Act. 
(2)RequestsA liquidation or reliquidation may be made under paragraph (1) with respect to an entry only if a request therefor is filed with U.S. Customs and Border Protection not later than 180 days after the date of the enactment of this Act that contains sufficient information to enable U.S. Customs and Border Protection— 
(A)to locate the entry; or 
(B)to reconstruct the entry if it cannot be located. 
(3)Payment of amounts owedAny amounts owed by the United States pursuant to the liquidation or reliquidation of an entry of an article under paragraph (1) shall be paid, without interest, not later than 90 days after the date of the liquidation or reliquidation (as the case may be). 
(4)DefinitionAs used in this subsection, the term entry includes a withdrawal from warehouse for consumption. 
IVCustoms user fees; time for payment of corporate estimated taxes; PAYGO compliance 
4001.Customs user fees 
(a)In generalSection 13031(j)(3) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(j)(3)) is amended— 
(1)in subparagraph (A), by striking November 10, 2018 and inserting December 10, 2018; and 
(2)in subparagraph (B)(i), by striking August 24, 2018 and inserting November 30, 2018. 
(b)Related technical correction 
(1)In generalSection 11 of the Haiti Economic Lift Program Act of 2010 (Public Law 111–171; 124 Stat. 1207) is amended in the matter preceding paragraph (1) by inserting Budget before Reconciliation. 
(2)Effective dateThe amendment made by paragraph (1) shall take effect as if included in the enactment of the Haiti Economic Lift Program Act of 2010.  
4002.Time for payment of corporate estimated taxesThe percentage under paragraph (2) of section 561 of the Hiring Incentives to Restore Employment Act in effect on the date of the enactment of this Act is increased by 0.5 percentage points. 
4003.PAYGO complianceThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
